--------------------------------------------------------------------------------

EXHIBIT 10.1
   
LEASE AGREEMENT


This Office Lease Agreement (this “Lease”) is made this _4th_day of [HANDWRITTEN
INTERLINEATION:] May April, 2012 [INITIALED] (the “Effective Date”), between 600
PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP, a Maryland limited partnership
(hereinafter called “Landlord”), and MIEKA CORPORATION, a Delaware corporation
(hereinafter called “Tenant”). This Lease consists of this paragraph, the Basic
Lease Provisions, the Supplemental Lease Provisions and each exhibit, rider,
schedule and addendum attached to the Basic Lease Provisions and Supplemental
Lease Provisions. Each capitalized term used, but not defined, in the
Supplemental Lease Provisions shall have the meaning assigned to such term in
the Basic Lease Provisions.
   
BASIC LEASE PROVISIONS


1.
Building:  The building known as 600 Parker Square, Flower Mound, Texas 75028,
and located on the land described in Exhibit B attached to the Lease (such land
and building being collectively referred to as the “Building”).

 
2.
Project:  The Building, the other buildings, the parking facilities, other
structures, improvements, and all common areas now or hereafter located on the
land described in Exhibit B attached to the Lease, and known as Parker Square
(collectively, the “Project”).

 
3.
Premises:

 

 
a.
The space outlined or cross-hatched on the floor plan of the Building as
described on Exhibit A attached hereto, containing approximately 7,804 rentable
square feet (the “Agreed Rentable Area of the Premises”).

 

 
b.
Premises Address: 600 Parker Square, Suite 250, Flower Mound, Texas 75028.

   

4. a.
Basic Rent (See Article 2, Supplemental Lease Provisions):

  
Rental
Period
Rate Per Square
Foot of Agreed
Rentable Area
Basic
Annual
Rent
Basic
Monthly
Rent
Months  1 - 6
$0.00
$0.00
$0.00
Months  7 - 18
$15.00
$117,060.00
$9,755.00
Months  19 - 30
$15.75
$122,913.00
$10,242.75
Months  31 - 42
$16.50
$128,766.00
$10,730.50
Months  43 - 54
$17.25
$134,619.00
$11,218.25
Months 55 - 66
$18.00
$140,472.00
$11,706.00
Months 67 - 78
$18.75
$146,325.00
$12,193.75

 
 

 
b.
Basic Rent only is abated during the first six (6) months of the Term (the
“Abatement Period”), in the aggregate amount of $58,530.00 (the
“Abatement”).  The Abatement is conditioned upon Tenant’s full and timely
performance of all of its obligations under the Lease.  If at any time

 
 
Lease Agreement - 1
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   

   
during the Term a default by Tenant occurs which is not cured within applicable
notice and cure periods, then the Abatement shall automatically be deemed void
effective as of the date of this Lease, and Tenant shall promptly pay to
Landlord, in addition to all other amounts due to Landlord under the Lease (and
without waiver of Landlord’s other rights and remedies for a monetary default
under the Lease), the full amount of the Abatement received by Tenant plus
interest at the rate of ten percent (10%) per annum (or if less, the highest
rate permitted by applicable law).  The Abatement shall automatically be deemed
as terminated one (1) day prior to the filing of a petition by or against
Tenant: (1) in any bankruptcy or other insolvency proceeding; (2) seeking any
relief under any state or federal debtor relief law; or (3) for the appointment
of a liquidator or receiver for all or substantially all of Tenant’s property or
for Tenant’s interest in the Lease.




 
c. 
Each “Lease Year” shall be a twelve (12) month period commencing with the
Commencement Date or any anniversary date of the Commencement Date and ending on
but not including the next occurring anniversary date of the Commencement Date;
provided, however, the last Lease Year shall mean the period of time from and
including the anniversary date of the Commencement Date that immediately
precedes the Expiration Date to and including the Expiration Date. Each “Lease
Month” shall be a period of time commencing on the same numeric day as the
Commencement Date and ending on (but not  including) the day in the next
calendar month that is the same numeric date as the Commencement Date.



5. 
Term: Six (6) years and Six (6) months (see Article 1, Supplemental Lease
Provisions).



6. 
Commencement Date: Upon The earlier of: (i) the date on which Tenant occupies
any portion of the Premises and begins conducting business therein; or (ii) the
date of Substantial Completion (as defined in Exhibit C) of the Landlord Work
(as defined in Exhibit C) and a certificate of occupancy is issued (see Article
1, Supplemental Lease Provisions).



7. 
Expiration Date: The last day of the seventy-eighth (78th) full calendar month
following the Commencement Date (see Article 1, Supplemental Lease Provisions).



8. 
Advance Rent: $9,755.00 (see Article 3, Supplemental Lease Provisions).



9. 
Security Deposit: $9,755.00 (see Article 3, Supplemental Lease Provisions).



10. 
Landlord's Broker: Cushman & Wakefield of Texas, Inc.



11. 
Permitted Use: General office use (see Article 4, Supplemental Lease
Provisions).



12. 
All payments shall be sent to Landlord in care of:

 
600 PARKER SQUARE HOLDINGS LP.
c/o Cushman & Wakefield of TX, Inc. as agents
Account Number:2110159547
P.O. Box 45258
San Francisco, CA 84145-0258
   
 
Lease Agreement - 2
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
or such other place as Landlord may designate from time to time. All payments
shall be in the form of check until otherwise designated by Landlord, provided
that payment by check shall not be deemed made if the check is not duly honored
with good funds.   
  
13. 
Parking:  See Section 15.17 of the Supplemental Lease Provisions.

 
14. 
Addresses for notices due under this Lease (see Article 14, Supplemental Lease
Provisions):

   
LANDLORD:
 
600 Parker Square Holdings Limited Partnership
CWCapital Asset Management LLC
701 13th Street, N.W., Suite 1000
Washington, D.C.  20005
Attn:  Marilyn Lucas
TENANT:
 
PRIOR TO COMMENCEMENT DATE:
 
Mieka Corporation
1660 S. Stemmons, Suite 440
Lewisville, Texas 75067
   
with a copy to:
 
600 Parker Square Holdings Limited Partnership
700 Parker Square, Suite 155
Flower Mound, Texas 75028
Attention: Property Manager
ON AND AFTER COMMENCEMENT DATE:
 
At the Premises, with a copy to:
 
Lawrence B. Mandala
Munck Carter, LLP
12770 Coit Road, Suite 600
Dallas, Texas 75251
 

   

15. 
Normal Building Hours: 7:00 a.m. – 6:00 p.m. Monday through Friday, 8:00 a.m. –
1:00 p.m. Saturday (Closed on Sunday).

 
16. 
Renewal Option:  Tenant’s option to renew the Lease for one (1) additional term
of five (5) years (See Rider 1).

   
 
Landlord and Tenant are initialing these Basic Lease Provisions in the
appropriate spaces provided as an acknowledgment that they are a part of this
Lease.
   
 
Lease Agreement - 3
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
  
TABLE OF CONTENTS
FOR
SUPPLEMENTAL LEASE PROVISIONS
 
Description
 
Page
     
Article 1
Term and Possession………………………………………………………………………………
5
     
Article 2
Rent……………………………………………………………………………………..……………
7
     
Article 3
Security Deposit……………………………………………………………………………………
10
     
Article 4
Occupancy and Use……………………………………………………………….………………
11
     
Article 5
Utilities and Services………………………………………………………………………………
14
     
Article 6
Maintenance, Repairs, Alterations and Improvements…………………………….…………
15
     
Article 7
Insurance, Fire and Casualty………………………………………………………………….…
18
     
Article 8
Condemnation………………………………………..….……………………………………...…
21
     
Article 9
Liens…………………………………………………………………………………………………
22
     
Article 10
Taxes on Tenant’s Property………………………………..……………………………………
22
     
Article 11
Subletting and Assigning…………………………………………………………………….……
22
     
Article 12
Transfers by Landlord, Subordination and Tenant’s Estoppel Certificate……………………
25
     
Article 13
Default…………………………………………………………………………………………………
26
     
Article 14
Notices…………………………………………………………………………………………………
31
     
Article 15
Miscellaneous Provisions……………………………………………………………………………
31

    
LIST OF EXHIBITS AND RIDERS TO
SUPPLEMENTAL LEASE PROVISIONS.
 

  Exhibit A Building Floor Plan     Exhibit B Land Legal Description     Exhibit
C Work Letter     Exhibit D Acceptance of Premises Memorandum     Exhibit E
Parking Agreement     Exhibit F Rules and Regulations     Rider #1 Renewal
Option     Rider #2 Time Warner Contract  

   
 
Lease Agreement - 4
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
SUPPLEMENTAL LEASE PROVISIONS
    

ARTICLE 1
TERM AND POSSESSION
  

SECTION 1.1 LEASE OF PREMISES, COMMENCEMENT AND EXPIRATION.


1.101
Lease of Premises. In consideration of the mutual covenants herein, Landlord
hereby leases to Tenant and Tenant hereby leases from Landlord, subject to all
the terms and conditions of this Lease, the portion of the Building (as
described in Item 1 of the Basic Lease Provisions) described as the Premises in
Item 3 of the Basic Lease Provisions. If the Premises include one or more floors
in their entirety, all corridors and restroom facilities located on such full
floor shall be considered part of the Premises.



1.102
Agreed Rentable Area. The agreed rentable area of the Premises is hereby
stipulated to be the "Agreed Rentable Area" of the Premises set forth in Item 3a
of the Basic Lease Provisions.



1.103
Initial Term and Commencement. The initial term of this Lease shall be the
period of time specified in Item 6 of the Basic Lease Provisions. The initial
term shall commence on the Commencement Date (herein so called) set forth in
Item 7 of the Basic Lease Provisions (as such Commencement Date may be adjusted
pursuant to completion of work described in the Work Letter attached hereto as
Exhibit C) and, unless sooner terminated pursuant to the terms of this Lease,
the initial term of this Lease shall expire, without notice to Tenant, on the
Expiration Date (herein so called) set forth in Item 8 of the Basic Lease
Provisions (as such Expiration Date may be adjusted pursuant to completion of
work described in the Work Letter).



SECTION 1.2 INSPECTION AND DELIVERY OF PREMISES, CONSTRUCTION OF LEASE SPACE
IMPROVEMENTS AND POSSESSION.


1.201
Delivery. Tenant hereby accepts delivery of the Premises. Tenant acknowledges
that Tenant has inspected the Premises and the Common Areas (hereinafter
defined) and, and hereby (i) accepts the Common Areas in “AS IS” condition, and
(ii) subject to Landlord's completion of its obligations under the Work Letter,
Tenant hereby accepts the Premises (including the suitability of the Premises
for the Permitted Use) for all purposes.



1.202
Completion. Landlord will perform or cause to be performed the work and/or
construction of Tenant's Improvements (as defined in the Work Letter), if any,
in accordance with the terms of the Work Letter and will use reasonable efforts
to Substantially Complete (as defined in the Work Letter) Tenant's Improvements,
if any, by the Commencement Date. If any Tenant's Improvements are not
Substantially Complete by the Commencement Date set forth in Item 7 of the Basic
Lease Provisions for any reason whatsoever, Tenant's sole remedy shall be an
adjustment of the Commencement Date and the Expiration Date to the extent
permitted under Section 3 of the Work Letter.



1.203
Acceptance of Premises Memorandum. Upon Substantial Completion (as defined in
the Work Letter) of Tenant's Improvements, if any, Landlord and Tenant shall
execute the Acceptance of Premises Memorandum (herein so called) attached hereto
as Exhibit E. If Tenant occupies the

       
 
Lease Agreement - 5
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
Premises without executing an Acceptance of Premises Memorandum, Tenant shall be
deemed to have accepted the Premises for all purposes and Substantial Completion
shall be deemed to have occurred on the earlier to occur of (i) actual occupancy
or (ii) the Commencement Date set forth in Item 7 of the Basic Lease Provisions.

  
SECTION 1.3 REDELIVERY OF THE PREMISES.
  

1.301
Obligation to Redeliver. Upon the expiration or earlier termination of this
Lease or upon the exercise by Landlord of its right to re-enter the Premises
without terminating this Lease pursuant to Article 13 herein, Tenant shall
immediately deliver to Landlord the Premises free of offensive odors and in a
safe, clean, neat, sanitary and operational condition, together with all keys,
access cards and other forms of entry devices. Tenant shall, by the Expiration
Date or, if this Lease is earlier terminated, within seven (7) days after the
termination, at the sole expense of Tenant: (i) remove from the Premises (unless
Landlord is asserting its lien rights therein) any equipment, machinery, trade
fixtures and personality installed or placed in the Premises by or on behalf of
Tenant and (ii) if requested by Landlord, (a) remove from the Premises all or
any part of the improvements (other than Tenant's Improvements and other
improvements approved by Landlord without the requirement that same be removed
upon expiration or earlier termination of the Lease [such notice of Landlord’s
requirement of removal upon expiration of this Lease to be provided by Landlord
at the time said improvements are made]) made to the Premises by or on behalf of
Tenant and (b) restore the Premises to the condition existing immediately prior
to the installation of such improvements, ordinary wear and tear excepted. All
removals and work described above shall be accomplished in a good and
workmanlike manner and shall be conducted so as not to damage the Premises or
the Building or the plumbing, electrical lines or other utilities serving the
Building. Tenant shall, at its expense, promptly repair any damage caused by any
such removal or work. If Tenant fails to deliver the Premises in the condition
aforesaid, then Landlord may restore the Premises to such a condition at
Tenant's expense. All property required to be removed pursuant to this Section
not removed within time period required hereunder shall thereupon be
conclusively presumed to have been abandoned by Tenant and Landlord may, at its
option, take over possession of such property and either (a) declare the same to
be the property of Landlord by written notice to Tenant at the address provided
herein or (b) at the sole cost and expense of Tenant, remove and store and/or
dispose of the same or any part thereof in any manner that Landlord shall choose
without incurring liability to Tenant or any other person.



1.302
Failure to Deliver. Notwithstanding any provision or inference to the contrary
herein contained, in the event that Tenant fails to deliver to Landlord (and
surrender possession of) all of the Premises upon the expiration or earlier
termination of this Lease (or the applicable portion of the Premises if this
Lease expires or terminates as to only a portion of the Premises) on the date of
expiration or earlier termination, then Landlord may, without judicial process
and without notice of any kind, immediately enter upon and take absolute
possession of the Premises or applicable portion thereof, expel or remove Tenant
and any other person or entity who may be occupying the Premises or applicable
portion thereof, change the locks to the Premises or applicable portion thereof
(in which event, Tenant shall have no right to any key for the new locks), limit
elevator access to the Premises or applicable portion thereof, and take any
other actions as are necessary for Landlord to take absolute possession of the
Premises or applicable portion thereof. The foregoing rights are without
prejudice and in addition to, and shall not in any way limit Landlord's rights
under, Section 1.4 below.

   
 
Lease Agreement - 6
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
SECTION 1.4 HOLDING OVER. In the event Tenant or any party under Tenant claiming
rights to this Lease, retains possession of the Premises after the expiration or
earlier termination of this Lease, such possession shall constitute and be
construed as a tenancy at will only, subject, however, to all of the terms,
provisions, covenants and agreements on the part of Tenant hereunder; such
parties shall be subject to immediate eviction and removal and Tenant or any
such party shall pay Landlord as rent for the period of such holdover an amount
equal to one and one-half (1.5) times the Basic Annual Rent in effect
immediately preceding expiration or termination, as applicable, prorated on a
daily basis. Tenant shall also pay any and all damages sustained by Landlord as
a result of such holdover. The rent during such holdover period shall be payable
to Landlord from time to time on demand; provided, however, if no demand is made
during a particular month, holdover rent accruing during such month shall be
paid in accordance with the provisions of Article 2. Tenant will vacate the
Premises and deliver same to Landlord immediately upon Tenant's receipt of
notice from Landlord to so vacate. No holding over by Tenant, whether with or
without consent of Landlord, shall operate to extend the term of this Lease; no
payments of money by Tenant to Landlord after the expiration or earlier
termination of this Lease shall reinstate, continue or extend the term of this
Lease; and no extension of this Lease after the expiration or earlier
termination thereof shall be valid unless and until the same shall be reduced to
writing and signed by both Landlord and Tenant. If Landlord elects to cause
Tenant to be ejected from the Premises through judicial process, and without in
any way limiting Landlord's rights under subsection 1.302 above, Tenant agrees
that Landlord will not be required to deliver Tenant more than one (1) days'
notice to vacate prior to Landlord's filing of a forcible detainer suit. In
addition, Tenant agrees that Landlord shall be entitled to the payment of its
reasonable legal fees and administrative expenses in the event that Landlord
prevails in a forcible detainer action brought by Landlord.
 
ARTICLE 2
RENT


SECTION 2.1 BASIC RENT. Tenant shall pay as annual rent for the Premises the
applicable Basic Annual Rent shown in Item 4 of the Basic Lease Provisions. The
Basic Annual Rent shall be payable in monthly installments equal to the
applicable Basic Monthly Rent shown in Item 4 of the Basic Lease Provisions in
advance, without demand; offset or deduction, which monthly installments shall
commence on the Commencement Date and shall continue on the first (1st) day of
each calendar month thereafter. If the Commencement Date occurs on a day other
than the first day of a calendar month or the Expiration Date occurs on a day
other than the last day of a calendar month, the Basic Monthly Rent for such
partial month shall be prorated.


SECTION 2.2 RENT DEFINED. Basic Annual Rent and all other sums (whether or not
expressly designated as rent) required to be paid to Landlord by Tenant under
this Lease (including, without limitation, any sums payable to Landlord under
any addendum, exhibit, rider or schedule attached hereto) shall constitute rent
and are sometimes collectively referred to as "Rent". Each payment of Rent shall
be paid by Tenant when due, without prior demand therefore and without deduction
or setoff.


SECTION 2.3 LATE CHARGES. If any installment of Basic Annual Rent or any other
payment of Rent under this Lease shall not be paid within five (5) days of when
due, a "Late Charge" of five cents ($.05) per dollar so overdue may be charged
by Landlord to defray Landlord's administrative expense incident to the handling
of such overdue payments.  In the event Tenant’s payment of Rent is postdated by
the United States Postal Service prior to the expiration of such five (5) day
period, the Late Charge shall not be imposed.  Each Late Charge shall be payable
on demand.  Provided, however, any such Late Charge shall not be payable with
respect to the first such delinquent item of Rent during each Lease Year
(provided that such delinquent item of Rent is actually received by Landlord no
later than five (5) 
   
 
Lease Agreement - 7
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
  
ARTICLE 3
SECURITY DEPOSIT/ADVANCE RENT
 
business days after its due date), it being understood that said Late Charge
shall apply to the second and any subsequent delinquent payment of Rent during
each Lease Year.
 
Tenant will pay Landlord on the date this Lease is executed by Tenant the
Security Deposit set forth in Item 9 of the Basic Lease Provisions as security
for the performance of the terms hereof by Tenant. Tenant shall not be entitled
to interest thereon and Landlord may commingle such Security Deposit with any
other funds of Landlord. The Security Deposit shall not be considered an advance
payment of rent or a measure of Landlord's damages in case of default by Tenant.
If Tenant defaults with respect to any provision of this Lease, Landlord may,
but shall not be required to, from time to time, without prejudice to any other
remedy, use, apply or retain all or any part of this Security Deposit for the
payment of any Rent or any other sum in default or for the payment of any other
amount which Landlord may spend or become obligated to spend by reason of
Tenant's default or to compensate Landlord for any other loss or damage which
Landlord may suffer by reason of Tenant's default, including, without
limitation, costs and attorneys' fees incurred by Landlord to recover possession
of the Premises. If any or all of such Security Deposit is so used by Landlord,
Tenant agrees promptly following demand by Landlord to restore such Security
Deposit. If Tenant shall fully and faithfully perform every provision of this
Lease to be performed by it, the Security Deposit shall be returned to Tenant
within thirty (30) days after the Expiration Date. Tenant agrees that it will
not assign or encumber or attempt to assign or encumber the monies deposited
herein as the Security Deposit and that Landlord and its successors and assigns
shall not be bound by any such actual or attempted assignment or
encumbrance.  Regardless of any assignment of this Lease by Tenant, Landlord may
return the Security Deposit to the original Tenant, in the absence of evidence
satisfactory to Landlord of an assignment of the right to receive the Security
Deposit or any part of the balance thereof.


Tenant will pay Landlord on the date this Lease is executed by Tenant the
Advance Rent set forth in Item 8 of the Basic Lease Provisions as security for
the performance by Tenant of all obligations imposed under this Lease which
Tenant is required to perform prior to the commencement of the term and during
the Abatement Period.  If Tenant shall fail to perform such obligations,
Landlord shall be entitled to apply this Advance Rent, pro tanto, against any
damages which it may sustain by reason of Tenant’s failure to perform such
obligations, but such application shall not preclude Landlord from recovering
greater damages if the same can be established.  Otherwise, if Tenant shall
faithfully perform all such obligations, then the Advance Rent shall be applied,
pro tanto, by Landlord against the Basic Rent first becoming due hereunder,
which is Month 7 as provided in Item 4(a) of the Basic Lease Provisions.  No
right or remedy available to Landlord as provided in this paragraph shall
preclude or extinguish any other right or remedy to which Landlord may be
entitled.
 
ARTICLE 4
OCCUPANCY AND USE
SECTION 4.1 USE OF PREMISES.


4.101
General. The Premises shall, subject to the remaining provisions of this
Section, be used solely for the Permitted Use (herein so called) specified in
Item 11 of the Basic Lease Provisions. Without in any way limiting the
foregoing, Tenant will not use, occupy or permit the use or occupancy of the
Premises for any purpose (and the Permitted Use shall not include any use) which
is forbidden by or in violation of any law, ordinance or governmental or
municipal

   
 
Lease Agreement - 8
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
regulation, order, or certificate of occupancy, or which may be dangerous to
life, limb or property; or permit the maintenance of any public or private
nuisance; or do or permit any other thing which may disturb the quiet enjoyment
of any other tenant of the Project; or keep any substance or carry on or permit
any operation which might emit offensive odors or conditions from the Premises;
or commit or suffer or permit any waste in or upon the Premises; or sell,
purchase or give away, or permit the sale, purchase or gift of food in any form
by or to any of Tenant's agents or employees or other parties in the Premises
except through vending machines in employee lunch or rest areas within the
Premises for use by Tenant's employees only; or use any apparatus which might
make undue noise or set up vibrations in the Building; or permit anything to be
done which would increase the fire and extended coverage insurance rate on the
Building or Building contents and, if there is any increase in such rate by
reason of acts of Tenant, then Tenant agrees to pay such increase upon demand
therefore by Landlord. Payment by Tenant of any such rate increase shall not be
a waiver of Tenant's duty to comply herewith. Tenant shall keep the Premises
neat and clean at all times. Tenant shall comply with, and promptly correct any
violation of, each and every governmental law, rule or regulation relating to
the Premises. Tenant shall comply with any direction of any governmental
authority having jurisdiction which imposes any duty upon Tenant or Landlord
with respect to the Premises or with respect to the occupancy or use thereof.
Tenant shall not overload the floor of the Premises and shall limit the floor
load of the Premises to sixty-five (65) pounds of live floor load per square
foot of usable area of the Premises. In the event Tenant violates the floor load
limitation set forth in the preceding sentence, Tenant shall indemnify and hold
Landlord harmless from, and reimburse Landlord for and with respect to, any and
all costs, expenses (including reasonable attorneys' fees and court costs),
claims and causes of action arising from or incurred by and/or asserted in
connection with Tenant's failure to comply with the foregoing floor load
limitation.
 
Notwithstanding anything to the contrary contained in this Lease, but subject to
all other terms and conditions herein, Tenant shall have the right to keep a
“service dog” or “service dog in training” in the Premises during business
hours, so long as, prior to bringing such service dog into the Premises, Tenant
provides Landlord with paperwork from the affiliated dog training organization
showing Tenant’s agreement with such organization in a form reasonably
acceptable to Landlord. [INITIALED]


4.102
Hazardous and Toxic Materials.



(a)  
For purposes of this Lease, hazardous or toxic materials shall mean asbestos
containing materials  ("ACM") and all other materials, substances, wastes and
chemicals classified as hazardous or toxic substances, materials, wastes or
chemicals under then-current applicable governmental laws, rules or regulations
or that are subject to any right-to know laws or requirements.

 
(b)  
Tenant shall not knowingly incorporate into, or use or otherwise place or
dispose of any hazardous or toxic materials at or on the Premises, Building or
the Project except for use and storage of cleaning and office supplies used in
the ordinary course of Tenant's business and then only if (i) such materials are
in small quantities, properly labeled and contained, (ii) such materials are
handled and disposed of in accordance with the highest accepted industry
standards for safety, storage, use and disposal, (iii) notice of and a copy of
the current material safety data sheet is provided to Landlord for each such
hazardous or toxic material and (iv) such materials are used, transported,
stored, handled and disposed of in

 
 
Lease Agreement - 9
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 

 
accordance with all applicable governmental laws, rules and regulations.
Landlord shall have the right to periodically inspect, take samples for testing
and otherwise investigate the Premises for the presence of hazardous or toxic
materials. Landlord shall not knowingly dispose of any hazardous or toxic
materials on the Project and shall otherwise deal with all hazardous or toxic
materials at the Project in a manner that will not materially and adversely
affect Tenant's access, use or occupancy of the Premises. If Landlord or Tenant
ever has knowledge of the presence of hazardous or toxic materials on the
Project that affect the Premises, the party having knowledge shall notify the
other party thereof in writing promptly after obtaining such knowledge.

 
(c)  
If Tenant or its employees, agents or contractors shall ever violate the
provisions of paragraph (b) of this subsection 4.102 or otherwise contaminate
the Premises, Building or the Project with hazardous or toxic materials, then
Tenant shall clean-up, remove and dispose of the material causing the violation,
in compliance with all applicable governmental standards, laws, rules and
regulations and then prevalent industry practice and standards and shall repair
any damage to the Premises, Building and Project within such period of time as
may be reasonable under the circumstances after written notice by Landlord.
Tenant shall notify Landlord of its method, time and procedure for any clean-up
or removal and Landlord shall have the right to require reasonable changes in
such method, time or procedure or to require the same to be done after normal
business hours. Tenant's obligations under this subsection 4.1 02(c) shall
survive the termination of this Lease. Tenant represents to Landlord that,
except as has been disclosed to Landlord, Tenant has never been cited for or
convicted of any hazardous or toxic materials violations under applicable laws,
rules or regulations.

   
SECTION 4.2 COMPLIANCE WITH LAWS.


4.201
Tenant's Compliance Obligation.



(a)  
Tenant shall comply with all laws, statutes, ordinances, orders, permits and
regulations affecting (i) Tenant's use and occupancy of the Premises, (ii) any
improvements constructed within the Building by or on behalf of Tenant and (iii)
any equipment installed within the Building by Tenant or installed by a party
other than Landlord on behalf of Tenant, provided, however, Tenant's compliance
obligations with respect to the Disability Acts shall be governed by paragraph
(b) following and the applicable provisions of the Work Letter.

 
(b)  
From and after the Commencement Date, Tenant shall be obligated to see that the
Premises comply with all existing requirements of and regulations issued under
the Disability Acts for each of the following: (i) alterations or improvements
to any portion of the Premises performed after the Commencement Date; (ii)
obligations or complaints arising under or out of Title I of the Americans With
Disabilities Act or Tenant's employer-employee obligations; (iii) obligations or
complaints arising under or out of the conduct or operations of Tenant's
business, including any obligations or requirements for barrier removal to
customers or invitees as a commercial facility or as a public accommodation (as
defined in the Disability Acts); and (iv) any change in the nature of Tenant's
business, or its employees, or financial net worth, or Tenant's business
operations that triggers an obligation under the Disability Acts.

 
 
Lease Agreement - 10
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
(c)  
If any law, statute, ordinance, order, permit or regulation with which Tenant is
required to comply pursuant to this Lease is violated, Tenant shall take such
corrective action as is necessary to cause compliance.



(d)  
Anything herein to the contrary notwithstanding, but subject to the delineation
of maintenance obligations of the parties set forth in Article 6 below, it is
understood and agreed that should any portion of the Premises for which Tenant
has (i) legal compliance obligations under 4.201(b) or (ii) repair and
maintenance responsibility under 6.2, below, require replacement during the term
of this Lease, replacement shall be Tenant's responsibility in accordance with
the terms of those paragraphs, unless and except where such item has a useful
life (as determined by the depreciation guidelines under the Internal Revenue
Service Regulations then in effect) beyond the remaining term of this Lease. If
the useful life extends beyond the term of this Lease, Tenant shall only be
responsible for the prorata cost of replacing such item, as determined by
comparing the remaining term of the Lease to the total useful life of the item.
Items governed by this section include, without limitation, the HVAC system and
components, structural components of the Building, the parking areas, the roof
membrane, the electrical systems and plumbing systems, but only to the extent of
Tenant’s maintenance obligations pursuant to subsection 6.201(a) below.



4.202
Landlord's Compliance Obligation.



(a)  
Landlord shall comply with all laws, statutes, ordinances, orders and
regulations (i) relating to the Building (exclusive, however, of those with
which Tenant is obligated to comply by reason of subsection 4.201) and (ii)
noncompliance with which would adversely affect Tenant's use or occupancy of the
Premises or Tenant's rights under this Lease, provided, however, Landlord's
compliance obligations with the Disability Acts shall be as provided in
paragraph (b) of this subsection.



(b)  
From and after the Commencement Date, Landlord shall be responsible for
compliance with the Disability Acts in the Common Areas; provided that Landlord
shall not be obligated to Tenant to make any alterations to the Common Areas to
effect such compliance.



SECTION 4.3 RULES AND REGULATIONS. Tenant will comply with such rules and
regulations (the "Rules and Regulations") generally applying to tenants in the
Building as may be adopted from time to time by Landlord for the management,
safety, care and cleanliness of, and the preservation of good order and
protection of property in, the Premises and the Building and at the Project. All
such Rules and Regulations are hereby made a part hereof. The Rules and
Regulations in effect on the date hereof are on file with the Project Manager.
All changes and amendments to the Rules and Regulations sent by Landlord to
Tenant in writing and conforming to the foregoing standards shall be carried out
and observed by Tenant. Landlord hereby reserves all rights necessary to
implement and enforce the Rules and Regulations and each and every provision of
this Lease.
 
SECTION 4.4 ACCESS. Without being deemed guilty of an eviction of Tenant and
without abatement of Rent, Landlord and its authorized agents shall have the
right to enter the Premises, upon 48-hour notice (emergencies excepted), to
inspect the Premises, to show the Premises to prospective lenders or prospective
purchasers, and to fulfill Landlord's obligations or exercise its rights
(including without limitation Landlord's Reserved Right [as hereinafter
defined]) under this Lease. During the last six (6) months of the Term (provided
Tenant has not exercised its Renewal Option), Landlord may enter the Premises on
48 hours advance notice to show the Premises to prospective tenants. Tenant
shall have
 
 
Lease Agreement - 11
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
  
the right to have a Tenant representative accompany Landlord or its authorized
agents during any entry into the Premises.  Tenant hereby waives any claim for
damages for any injury or inconvenience to or interference with Tenant's
business, any loss of occupancy or quiet enjoyment of the Premises and any other
loss occasioned thereby. For each of the aforesaid purposes, Landlord shall at
all times have and retain a key with which to unlock the doors to and within the
Premises, excluding Tenant's vaults and safes. Landlord shall have the right to
use any and all means which Landlord may deem proper to enter the Premises in an
emergency without liability therefore.


SECTION 4.5 QUIET POSSESSION. Provided Tenant timely pays Rent and observes and
performs all of the covenants, conditions and provisions on Tenant's part to be
observed and performed hereunder, Tenant shall have the quiet possession of the
Premises for the entire term hereof, subject to all of the provisions of this
Lease and all laws and restrictive covenants to which the Project is subject.


SECTION 4.6 PERMITS. Landlord shall obtain the certificate of occupancy, if any,
required for occupancy of the Premises following construction of Tenant's
Improvements and shall, within ten (10) days after Landlord's receipt of such
certificate of occupancy, provide Tenant with a copy of same. Landlord shall pay
for the cost of any such certificate of occupancy, provided that such cost will
be funded from Tenant's Finish Allowance, if any, provided for in the Work
Letter. If any governmental license or permit shall be required for the proper
and lawful conduct of Tenant's business in the Premises or any part thereof,
Tenant, at its expense, shall procure and thereafter maintain such license or
permit. Additionally, if Tenant's Improvements or any subsequent alteration or
improvement made to the Premises by Tenant or Tenant's use of the Premises
require any modification or amendment of any certificate of occupancy for the
Building or the issuance of any other permit of any nature whatsoever, Tenant
shall, at its expense, take all actions to procure any such modification or
amendment or additional permit.
 
ARTICLE 5
UTILITIES AND SERVICES
 
SECTION 5.1 SERVICES TO BE PROVIDED.


Landlord agrees to furnish or cause to be furnished to Tenant, the utilities and
services described in subsections 5.101 through 5.106 below, subject to all
other provisions of this Lease.


5.101
Elevator Service. Landlord shall provide automatic elevator facilities for the
Building.



5.102
Utilities.



(a)  
Except as otherwise provided herein; Landlord shall provide, at the commencement
of this Lease, the normal and customary utility connections at the point of
supply in the Building for the general use of tenants in the Building. Tenant
shall pay for all electric light lamps, bulbs or tubes.



(b)  
Tenant shall not use electric current in excess of the capacity of the feeders
or lines to the Building as of the Commencement Date or the risers or wiring
installation of the Building or the Premises as of the Commencement Date.  As of
the date of this Lease, the electric capacity of the Premises is approximately
3.5 watts per rentable square foot (the “Maximum Wattage”).  In the event Tenant
uses more than the Maximum Wattage in the operation of its business, Landlord
shall have the option, in its sole discretion, to monitor 

  
 
Lease Agreement - 12
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 

 
the use of Tenant’s electricity and/or install a separate meter for the
electricity serving the Premises.  In such event, Tenant shall be required to
pay any and all costs of installation of such submeter and all costs of
electricity used by the Premises.

  
(c)  
Tenant will not, without the written consent of Landlord, use any apparatus or
device in the Premises which will in any way increase the amount of electricity
usually furnished or supplied for use of the Premises for normal office use, nor
connect with electric current, except through existing electrical outlets in the
Premises, or any apparatus or device for the purposes of using electric current.
If Tenant shall require electric current in excess of that provided in Section
5.102(b) above, Tenant shall procure the prior written consent of Landlord for
the use thereof, which Landlord may refuse, and if Landlord does consent,
Landlord may cause an electric current meter to be installed so as to measure
the amount of such excess electric current. The cost of installing, maintaining
and reading any such meters shall be paid for by Tenant. Tenant agrees to pay as
additional Rent to Landlord promptly upon demand therefore, the cost of all such
excess electric current consumed (as shown by said meter, if any, or, if none,
as reasonably estimated by Landlord) at the rates charged for such services by
the local public utility or agency, as the case may be, furnishing the same,
plus any additional expense incurred in keeping account of the electric current
so consumed.



5.103
Water. Landlord shall furnish water for drinking, cleaning and lavatory purposes
only at those points of supply provided for general use of tenants of the
Building.



5.104
Janitorial Services. Landlord shall provide janitorial services to the Premises,
comparable to that provided in other office buildings of similar size, quality
and in the general vicinity of the Building, provided the Premises are used
exclusively as offices and further provided Tenant complies with subsection
6.201 below.



5.105
Heat and Air Conditioning. The Premises shall be equipped with Building standard
heat and air conditioning units (the “HVAC”) designed to provide one ton of
heating and air conditioning per 300 square feet of usable area of the Premises.
Landlord shall maintain such heat and air conditioning units as set forth in
Section 6.1 below.  If Tenant desires to use the HVAC at a time other than the
Normal Building Hours as set forth in Item 15 of the Basic Lease Provisions,
then such services shall be supplied to Tenant upon the written request of
Tenant delivered to Landlord before 3:00 p.m. on the business day preceding such
extra usage, and Tenant shall pay to Landlord the cost of such services (the
“Overage Costs”) within thirty (30) days after Landlord has delivered to Tenant
an invoice therefor, which shall have a minimum charge of two (2) hours of
service regardless of Tenant’s usage.  The Overage Costs incurred by Landlord in
providing HVAC service to Tenant at a time other than Normal Building Hours,
shall include costs for electricity, labor, metering, filtering, and maintenance
reasonably allocated by Landlord to providing such service.  As of the date of
this Lease, Overage Costs are $100/hour; provided, however, the Overage Costs
are subject to change at Landlord’s discretion.



5.106
Common Areas. Landlord shall perform routine maintenance in the Common Areas
(hereinafter defined).

 
SECTION 5.2 SERVICE INTERRUPTION. Except as provided below, Landlord shall not
be liable for and Tenant shall not be entitled to any abatement or reduction of
Rent by reason of Landlord's failure to furnish any of the foregoing services,
nor shall any such failure or the results or effects thereof be
 
 
Lease Agreement - 13
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
construed as an eviction (constructive or actual) of Tenant or as a breach of
the implied warranty of suitability, or relieve Tenant from the obligation to
perform any covenant or agreement herein and in no event shall Landlord be
liable for damage to persons or property (including, without limitation,
business interruption), or be in default hereunder, as a result of any such
failure or the results or effects thereof. Provided, however, if any portion of
the Premises becomes unsuitable for occupancy because Landlord fails to furnish
heat and air conditioning and/or electricity for a period of two (2) consecutive
business days after Landlord receives notice from Tenant of such failure, and
provided that the failure to furnish the same is a result of the malfunction or
breakage of the heat and air conditioning  Unit or units serving the Premises
which is not caused by Tenant, Tenant's contractors or any of their respective
agents or employees, Tenant shall be entitled to an abatement of Rent with
respect to such portion of the Premises which is unfit for occupancy from the
expiration of such two (2) consecutive business day period until such portion is
again fit for occupancy.


SECTION 5.3 TELECOMMUNICATION EQUIPMENT. In the event that Tenant wishes at any
time to utilize the services of a telephone or telecommunications provider whose
equipment is not then servicing the Building, no such provider shall be
permitted to install its lines or other equipment within the Building without
first securing the prior written approval of the Landlord, which approval shall
include, without limitation, approval of the plans and specifications for the
installation of the lines and/or other equipment within the Building. Landlord's
approval shall not be deemed any kind of warranty or representation by Landlord,
including, without limitation, any warranty or representation as to the
suitability, competence, or financial strength of the provider. Without
limitation of the foregoing standard, unless all of the following conditions are
satisfied to Landlord's satisfaction, it shall be reasonable for Landlord to
refuse to give its approval: (i) Landlord shall incur no expense whatsoever with
respect to any aspect of the provider's provision of its services, including
without limitation, the costs of installation, materials and services; (ii)
prior to commencement of any work in or about the Building by the provider, the
provider shall supply Landlord with such written indemnities, insurance,
financial statements, and such other items as Landlord determines to be
necessary to protect its financial interests and the interests of the Building
relating to the proposed activities of the provider; (iii) the provider agrees
to abide by such rules and regulations, building and other codes, job site rules
and such other requirements as are determined by Landlord to be necessary to
protect the interests of the Building, the tenants in the Building and Landlord,
in the same or similar manner as Landlord has the right to protect itself and
the Building with respect to proposed alterations as described in Section 6.303
of this Lease; (iv) Landlord determines that there is sufficient space in the
Building for the placement of all of the provider's equipment and materials; (v)
the provider agrees to abide by Landlord requirements, if any, that provider use
existing Building conduits and pipes or use Building contractors (or other
contractors approved by Landlord); (vi) Landlord receives from the provider such
compensation as is determined by Landlord to compensate it for space used in the
Building for the storage and maintenance of the provider's equipment, for the
fair market value of a provider's access to the Building, and the costs which
may reasonably be expected to be incurred by Landlord; (vii) the provider agrees
to deliver to Landlord detailed "as built" plans immediately after the
installation of the provider's equipment is complete; and (viii) all of the
foregoing matters are documented in a written license agreement between Landlord
and the provider, the form and content of which are reasonably satisfactory to
Landlord.
  
 
Lease Agreement - 14
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 

ARTICLE 6
MAINTENANCE, REPAIRS, ALTERATIONS AND IMPROVEMENTS


SECTION 6.1 LANDLORD'S OBLIGATION TO MAINTAIN AND REPAIR. Landlord shall
(subject to Section 7.1, Section 7.4 and Article 8 below, and except for
ordinary wear and tear) maintain the exterior walls, roof and load bearing
elements of the Building (including the Premises) and maintain the heating and
air conditioning units and all other utilities serving the Premises. Except for
load bearing elements of the Building located within the Premises, Landlord
shall not be required to maintain or repair any portion of the Premises. Tenant
shall immediately deliver written notice of the need of any repair work to the
heating and air conditioning units and all other utilities used by the Premises.


SECTION 6.2 TENANT'S OBLIGATION TO MAINTAIN AND REPAIR.


6.201
Tenant's Obligation.



(a)  
Subject to Sections 6.1, 7.1 and 7.4 and Article 8 of this Lease, Tenant shall,
at Tenant's sole cost and expense, (i) maintain and keep the interior of the
Premises (including, but not limited to, all fixtures, walls, ceilings, floor
coverings, doors, windows [except replacement of exterior plate glass],
appliances and equipment which are a part of the Premises) in good repair and
condition, (ii) repair or replace any damage or injury done to the Building or
any other part of the Project caused by the negligence or willful misconduct of
Tenant, Tenant's agents, employees, licensees, invitees or visitors or resulting
from a breach of its obligations under this Section 6.2 and (iii) indemnify and
hold Landlord harmless from, and reimburse Landlord for and with respect to, any
and all costs, expenses (including reasonable attorneys' fees), claims and
causes of action arising from or incurred by and/or asserted in connection with
such maintenance, repairs, replacements, damage or injury. All repairs and
replacements performed by or on behalf of Tenant shall be performed in a good
and workmanlike manner and in accordance with the standards applicable to
alterations or improvements performed by Tenant. Tenant shall continue to pay
Rent, without abatement, during any period that repairs or replacements are
performed or required to be performed by Tenant under this Section 6.2.



(b)  
Subject to Sections 7.1 and 7.4 and Article 8 of this Lease, Tenant shall
maintain and repair all supplemental HVAC units, data and phone cabling, and any
and all other installations and equipment installed in the Premises, above the
acoustical ceiling tiles of the Premises or elsewhere in the Building (such
equipment and installations collectively referred to as the "Tenant Service
Equipment") which were installed by or on behalf of Tenant and which service
only the Premises. Tenant shall notify Landlord prior to performing any repair,
maintenance or replacement of the Tenant Service Equipment and the same shall be
performed in accordance with the standards and conditions applicable to
maintenance, repairs and replacements performed by Tenant pursuant to subpart
(a) of this Section 6.201. Landlord shall have no liability for any repair,
maintenance or replacement cost incurred in connection with the Tenant Service
Equipment. All Tenant Service Equipment shall become property of the Landlord at
the expiration or earlier termination of the Lease; provided that, if requested
by Landlord, Tenant shall remove the Tenant Service Equipment on or before the
Expiration Date or, if this Lease is terminated earlier, within seven (7) days
after such termination. All removals shall be accomplished in accordance with
the standards for removals under Section 1.301 hereof. Tenant shall indemnify
and hold Landlord harmless from, and reimburse Landlord for and with respect to,
any and all costs, expenses (including

  
 
Lease Agreement - 15
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
reasonable attorneys' fees), claims and causes of action arising from or
incurred by and/or asserted in connection with the (i) maintenance, repair,
replacement of the Tenant Service Equipment and (ii) any damage or injury
arising out of or resulting from or in connection with the Tenant Service
Equipment.

 
6.202
Rights of Landlord. Landlord shall have the same rights with respect to repairs
performed by Tenant as Landlord has with respect to improvements and alterations
performed by Tenant under subsection 6.303 below. In the event Tenant fails, in
the reasonable judgment of Landlord, to maintain the Premises in good order,
condition and repair, or otherwise satisfy its repair and replacement
obligations under subsection 6.20 1 above, Landlord shall have the right to
perform such maintenance, repairs and replacements at Tenant's expense. Tenant
shall pay to Landlord within ten (10) days after demand any such cost or expense
incurred by Landlord, together with interest thereon at the rate specified in
Section 15.10 below from the date of demand until paid



SECTION 6.3 IMPROVEMENTS AND ALTERATIONS.


6.301
Landlord's Construction Obligation. Landlord's sole construction obligation
under this Lease is as set forth in the Work Letter.



6.302
Alteration of Building. Landlord hereby reserves the right and shall at all
times shall have the right to repair, change, redecorate, alter, improve,
modify, renovate, enclose or make additions to any part of the Building or
Project (including, without limitation, structural elements and load bearing
elements within the Premises and to enclose and/or change the arrangement and/or
location of driveways or parking areas or landscaping or other Common Areas of
the Building or Project, all without being held guilty of an actual or
constructive eviction of Tenant or breach of the implied warranty of suitability
and without an abatement of Rent (the "Reserved Right"). Without in any way
limiting the generality of the foregoing, Landlord's Reserved Right shall
include, but not be limited to the right to do any of the following: (i) erect
and construct scaffolding, pipe, conduit and other structures on and within and
outside of the Premises where reasonably required by the nature of the changes,
alterations, improvements, modifications, renovations and/or additions being
performed, (ii) perform within and outside of the Premises all work and other
activities associated with such changes, alterations,  Improvements,
modifications, renovations and/or additions being performed, (iii) repair,
change, renovate, remodel, alter, improve, modify or make additions to the
arrangement, appearance, location and/or size of entrances or passageways, doors
and doorways, corridors, elevators, elevator lobbies, stairs, toilets or other
Common Areas or Service Areas (hereinafter defined), (iv) temporarily close any
Common Area and/or temporarily suspend Building services and facilities in
connection with any repairs, changes, alterations, modifications, renovations or
additions to any part of the Building; provided, however, Landlord will use
commercially reasonable efforts to limit interference with Tenant’s business in
the Premises, (v) repair, change, alter or improve plumbing, pipes and conduits
located in the Building, including without limitation, those located within the
Premises, the Common Areas, the Service Corridors (hereinafter defined) or the
Service Areas of the Building and (vi) repair, change, modify, alter, improve,
renovate or make additions to the Building central heating, ventilation, air
conditioning, electrical, mechanical or plumbing systems. When exercising the
Reserved Right, Landlord shall use good faith reasonable efforts in the exercise
of its rights hereunder not to unreasonably interfere with the access to or
visibility of the Premises, or the conduct of business within. Landlord shall
repair all damage to the Premises caused by its work within the same. Should
Landlord act negligently

  
 
Lease Agreement - 16
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
while exercising any right or carrying out any obligation under this paragraph
6.303 and such act has a direct adverse affect upon the operations and
profitability of Tenant's business, then, following the third (3rd) day of such
interference, rent payable hereunder shall be abated to the extent of such
adverse affect.

  
6.303
Alterations, Additions, Improvements and Installations by Tenant. Tenant shall
not, without the prior written consent of Landlord, make any changes,
modifications, alterations, additions or improvements (other than Tenant's
Improvements under the Work Letter) to, or install any equipment or machinery
(other than office equipment and unattached personal property) on, the Premises
(all such changes, modifications, alterations, additions, improvements (other
than Tenant's Improvements under the Work Letter) and installations approved by
Landlord are herein collectively referred to as "Installations") if any such
Installations would (i) affect any structural or load bearing portions of the
Building, (ii) result in a material increase of electrical usage above the type
and amount of electrical current to be provided by Landlord as detailed in
Section 5.102(b), (iii) result in an increase in Tenant's usage of heating or
air conditioning, (iv) impact mechanical, electrical or plumbing systems in the
Premises or the Building, (v) affect areas of the Premises which can be viewed
from Common Areas, (vi) require greater or more difficult cleaning work (e.g.,
kitchens, reproduction rooms and interior glass partitions), (vii) adversely
affect Landlord's ability to deliver Building services to other tenants of the
Building or (viii) violate any provision in Article 4 above. As to Installations
not covered by the preceding sentence, Tenant will not perform same without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed. All Installations shall be at Tenant's sole cost and
expense. Without in any way limiting Landlord's consent rights, Landlord shall
not be required to give its consent until (a) Landlord approves the contractor
or person making such Installations and approves such contractor's insurance
coverage to be provided in connection with the work, (b) Landlord approves final
and complete plans and specifications for the work and (c) the appropriate
governmental agency, if any, has approved the plans and specifications for such
work. All work performed by Tenant or its contractor relating to the
Installations shall conform to applicable governmental laws, rules and
regulations, including, without limitation, the Disability Acts. Upon completion
of the Installations, Tenant shall deliver to Landlord "as built" plans. If
Landlord performs such Installations, Tenant shall pay Landlord, as additional
Rent, the cost thereof plus ten percent (10%) as reimbursement for Landlord's
overhead. Each payment shall be made to Landlord within ten (10) days after
receipt of an invoice from Landlord. All Installations that constitute
improvements constructed within the Premises shall be surrendered with the
Premises at the expiration or earlier termination of this Lease, unless Landlord
requests that same be removed pursuant to Section 1.3 above. Tenant shall
indemnify and hold Landlord harmless from and reimburse Landlord for and with
respect to, any and all costs, expenses (including reasonable attorneys' fees
and court costs), demands, claims, causes of action and liens, arising from or
in connection with any Installations performed by or on behalf of Tenant, EVEN
IF THE SAME IS CAUSED BY THE NEGLIGENCE OF LANDLORD (GROSS NEGLIGENCE EXCEPTED).
All Installations performed by or on behalf of Tenant will be performed
diligently and in a first-class workmanlike manner and in compliance with all
applicable laws, ordinances, regulations and rules of any public authority
having jurisdiction over the Building and/or Tenant's and Landlord's insurance
carriers. Landlord will have the right, but not the obligation, to inspect
periodically the work on the Premises and may require changes in the method or
quality of the work.



6.304
Approvals. Any approval by Landlord (or Landlord's architect and/or engineers)
of any of Tenant's contractors or Tenant's drawings, plans or specifications
which are prepared in

   
 
Lease Agreement - 17
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
connection with any construction of improvements (including without limitation,
Tenant's Improvements) in the Premises shall not in any way be construed as or
constitute a representation or warranty of Landlord as to the abilities of the
contractor or the adequacy or sufficiency of such drawings, plans or
specifications or the improvements to which they relate, for any use, purpose or
condition.

   

ARTICLE 7
INSURANCE, FIRE AND CASUALTY


SECTION 7.1 TOTAL OR PARTIAL DESTRUCTION OF THE BUILDING OR THE PREMISES. In the
event that the Building should be totally destroyed by fire or other casualty or
in the event the Building (or any portion thereof) should be so damaged that
rebuilding or repairs cannot be completed, in Landlord's reasonable opinion,
within one hundred eighty (180) days after commencement of repairs to the
Building, Landlord may, at its option, terminate this Lease, in which event
Basic Annual Rent shall be abated during the unexpired portion of this Lease
effective with the date of such damage. Landlord shall exercise the termination
right pursuant to the preceding sentence, if at all, by delivering written
notice of termination to Tenant within ten (10) days after determining that the
repairs cannot be completed within such one hundred eighty (180) day
period.  Provided, however, that Landlord’s notice of termination shall in no
event be delivered to Tenant later than sixty (60) days after the date of
casualty.  In the event that the Premises (or a portion of the Building which,
as damaged, causes a materially and adversely affect on Tenant’s business)
should be so damaged by fire or other casualty that rebuilding or repairs cannot
be completed, in Landlord's reasonable opinion (Landlord to provide such opinion
to Tenant within sixty (60) days of the date of casualty), within one hundred
eighty (180) days after the commencement of repairs to the Premises, Tenant may,
at its option terminate this Lease, in which event Basic Annual Rent shall be
abated during the unexpired portion of this Lease, effective the date of
casualty. Tenant shall exercise the termination right pursuant to the preceding
sentence, if at all, by delivering written notice of termination to Landlord
within ten (10) days after being advised by Landlord that the repairs cannot be
completed within such one hundred eighty (180) day period. In the event the
Building or the Premises should be damaged by fire or other casualty and, in
Landlord's reasonable opinion, the rebuilding or repairs can be completed within
one hundred eighty (180) days after the commencement of repairs to the Building
or Premises, as applicable, or if the damage should be more serious but neither
Landlord nor Tenant elect to terminate this Lease pursuant to this Section, in
either such event Landlord shall, within sixty (60) days after the date of such
damage, commence (and thereafter pursue with reasonable diligence) repairing the
Building and the Premises (including Tenant's Improvements), but only to the
extent of insurance proceeds actually received by Landlord for such repairs, to
substantially the same condition which existed immediately prior to the
happening of the casualty. In no event shall Landlord be required to rebuild,
repair or replace any part of the furniture, equipment, fixtures, inventory,
supplies or any other personality or any other improvements (except Tenant's
Improvements to the extent set forth in the preceding sentence), which may have
been placed by Tenant within the Building or at the Premises. Landlord shall
allow Tenant a fair diminution of Basic Annual Rent during the time the Premises
are unfit for occupancy; provided, that if such casualty was caused by the
negligence or willful misconduct of Tenant, its agents, employees, licensees or
invitees, Basic Annual Rent shall be abated only to the extent Landlord is
compensated for such Basic Annual Rent by loss of rents insurance, if any.
Notwithstanding Landlord's restoration obligation, in the event any mortgagee
under a deed of trust, security agreement or mortgage on the Building should
require that the insurance proceeds be used to retire or reduce the mortgage
debt or if the insurance company issuing Landlord's fire and casualty insurance
policy fails or refuses to pay Landlord the proceeds under such policy, Landlord
shall have no obligation to rebuild and this Lease shall terminate upon notice
by Landlord to Tenant. Any insurance which may be carried by Landlord or Tenant
against loss or damage 
     
 
Lease Agreement - 18
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 


to the Building or to the Premises shall be for the sole benefit of the party
carrying such insurance and under its sole control.
        
SECTION 7.2 TENANT'S INSURANCE.
   

7.201
Types of Coverage. Tenant covenants and agrees that from and after the date of
delivery of the Premises from Landlord to Tenant, Tenant will carry and
maintain, at its sole cost and expense, the insurance set forth in paragraphs
(a), (b) and (c) of this subsection.



(a)  
Commercial General Liability Insurance. Commercial General Liability Insurance
covering the Premises and Tenant's use thereof against claims for personal or
bodily injury or death or property damage occurring upon, in or about the
Premises (including contractual indemnity and liability coverage), such
insurance to insure both Tenant and, as additional named insureds, Landlord and
the Project Manager, and to afford protection to the limit of not less than
$1,000,000.00, combined single limit, in respect to injury or death to any
number of persons and all property damage arising out of anyone (1) occurrence,
with a deductible reasonably acceptable to Landlord. If the Agreed Rentable Area
of the Premises is more than 30,000 square feet, then, in addition to and not in
lieu of the above stated coverage, Tenant shall carry umbrella or so called
excess coverage in an amount not less than $1,000,000.00 over Tenant's base
coverage amount. All insurance coverage required under this subparagraph (a)
shall extend to any liability of Tenant arising out of the indemnities provided
for in this Lease. Additionally, each policy evidencing the insurance required
under this subparagraph shall expressly insure both Tenant and, as additional
named insureds, Landlord and the Project Manager, IT BEING THE INTENT THAT SUCH
POLICIES AFFORD INSURANCE COVERAGE TO LANDLORD AND THE PROJECT MANAGER AGAINST
CLAIMS FOR PERSONAL OR BODILY INJURY OR DEATH OR PROPERTY DAMAGE OCCURRING UPON,
IN OR ABOUT THE PREMISES AS THE RESULT OF THE NEGLIGENCE OF LANDLORD OR THE
PROJECT MANAGER, whether or not required by the other provisions of this Lease.



(b)  
Fire and Extended Coverage Insurance. Property insurance on an all-risk extended
coverage basis (including coverage against fire, wind, tornado, vandalism,
malicious mischief, water damage and sprinkler leakage) covering all fixtures,
equipment and personality located in the Premises, including without limitation,
the Tenant's Improvements and all Installations, and endorsed to provide one
hundred percent (100%) replacement cost coverage. Such policy will be written in
the names of Tenant, Landlord and any other parties reasonably designated by
Landlord from time to time, as their respective interests may appear. The
property insurance may, with the consent of the Landlord, provide for a
reasonable deductible.



(c)  
Workers Compensation and Employer's Liability Insurance. Worker's compensation
insurance insuring against and satisfying Tenant's obligations and liabilities
under the worker's compensation laws of the State of Texas, together with
employer's liability insurance in an amount not less than $1,000,000.00. The
insurance required by this part (c) shall include provisions waiving all
subrogation rights against Landlord.



7.202
Other Requirements of Insurance. All such insurance will be issued and
underwritten by companies reasonably acceptable to Landlord and will contain
endorsements that (a) such insurance may not lapse with respect to Landlord or
Project Manager or be canceled or amended with respect to Landlord or Project
Manager without the insurance company giving

  
 
Lease Agreement - 19
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
Landlord and Project Manager at least thirty (30) days prior written notice of
such cancellation or amendment, (b) Tenant will be solely responsible for
payment of premiums, (c) in the event of payment of any loss covered by such
policy, Landlord or Landlord's designees will be paid first by the insurance
company for Landlord's loss and (d) Tenant's insurance is primary in the event
of overlapping coverage which may be carried by Landlord.

  
   
7.203
Proof of Insurance. Tenant shall deliver to Landlord within ten (10) days prior
to the commencement of construction of Tenant's Improvements, duplicate
originals of all policies and copies of certificates of insurance required by
this Section 7.2 or duly executed originals of the evidence of such insurance
(on ACORD Form 27 or a similar form) evidencing in-force coverage, stating that
Landlord is an additional insured thereunder and agreeing to give Landlord at
least thirty (30) days written notice prior to termination, cancellation or
modification adversely affecting Landlord. Further, Tenant shall deliver to
Landlord renewals thereof at least thirty (30) days prior to the expiration of
the respective policy terms.



SECTION 7.3 LANDLORD'S INSURANCE.


7.301
Types of Coverage. Landlord covenants and agrees that from and after the date of
delivery of the Premises from Landlord to Tenant, Landlord will carry and
maintain in effect a policy or policies of insurance covering the Building
(excluding the property required to be insured by Tenant) in such amounts as
Landlord may from time to time determine, but in no event less than eighty
percent (80%) of the full replacement cost, providing protection against loss or
damage by fire, explosion or other hazards and contingencies, together with
insurance against sprinkler damage, vandalism and malicious mischief, and such
other risks as Landlord may from time to time determine and such any such
deductib1es as Landlord may from time to time determine.



7.302
Self Insurance. Any insurance provided for in subsection 7.301 above may be
effected by self-insurance or by a policy or policies of blanket insurance
covering additional items or locations or assureds, provided that the
requirements of this Section 7.3 are otherwise satisfied. Tenant shall have no
rights in any policy or policies maintained by Landlord.



SECTION 7.4 WAIVER OF SUBROGATION. Landlord and Tenant each hereby waives any
rights it may have against the other ~including, but not limited to, a direct
action for damages) on account of any loss or damage occasioned to Landlord or
Tenant, as the case may be (EVEN IF SUCH LOSS OR DAMAGE IS CAUSED BY THE FAULT,
NEGLIGENCE OR OTHER TORTUOUS CONDUCT, ACTS OR OMISSIONS OF THE RELEASED PARTY OR
THE RELEASED PARTY'S DIRECTORS, EMPLOYEES, AGENTS OR INVITEES OR IF THE RELEASED
PARTY OR THE RELEASED PARTY'S DIRECTORS, EMPLOYEES, AGENTS OR INVITEES WOULD
OTHERWISE BE LIABLE UNDER STRICT LIABILITY), to their respective property, the
Premises, its contents or to any other portion of the Building or the Project
arising from any risk (without regard to the amount of coverage or the amount of
deductible) which would be covered by an all risk full replacement cost
insurance policy issued on the promulgated form used in the State of Texas. The
foregoing waiver shall be effective even if either or both parties fail to carry
such all risk insurance. If a party waiving rights under this Section is
carrying an all risk full replacement cost insurance policy in the promulgated
form used in the State of Texas and an amendment to such promulgated form is
passed, such amendment shall be deemed not a part of such promulgated form until
it applies to the policy being carried by the waiving party. Without in any way
limiting the foregoing waivers and to the extent permitted by applicable law,
the parties hereto each, on behalf of their respective insurance companies
insuring the property of either Landlord or Tenant against any such loss, waive
any right of subrogation 
   
 
Lease Agreement - 20
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
that Landlord or Tenant or their respective insurers may have against the other
party or their respective officers, directors, employees, agents or invitees and
all rights of their respective insurance companies based upon an assignment from
its insured. Each party to this Lease agrees immediately to give to each such
insurance company written notification of the terms of the mutual waivers
contained in this Section and to have said insurance policies properly endorsed,
if necessary, to prevent the invalidation of said insurance coverage by reason
of said waivers.  Each party shall provide evidence of said waiver of
subrogation endorsement from their insurance carrier within ten (10) business
days of written request therefor by the other party.
 
SECTION 7.5 INDEMNITY. Tenant will indemnify and hold Landlord, Project Manager
and their respective officers, directors, employees and agents harmless from,
and reimburse Landlord for and with respect to, all claims, demands, actions,
damages, loss, liabilities, judgments, costs and expenses, including without
limitation, attorneys' fees and court costs (each a "Claim") which are suffered
by, recovered from or asserted against Landlord, employees, agents or
contractors and arise from or in connection with (i) Tenant's use or occupancy
of the Premises, (ii) any accident, injury or damage occurring in or at the
Premises or (iii) any breach by Tenant of any representation or covenant in this
Lease; provided, however, such indemnification of Landlord by Tenant shall not
include any Claim waived by Landlord under Section 7.4 above, or any Claim to
the extent caused by the negligence, gross negligence or willful misconduct of
Landlord.
 
ARTICLE 8
CONDEMNATION


SECTION 8.1 CONDEMNATION RESULTING IN CONTINUED USE NOT FEASIBLE. If the
Building or Project or any portion thereof that, in Landlord's reasonable
opinion, is necessary to the continued efficient and/or economically feasible
use of the Building or Project, as applicable, shall be taken or condemned in
whole or in part for public purposes, or sold to a condemning authority in lieu
of taking, then the term of this Lease shall, at the option of Landlord,
forthwith cease and terminate.


SECTION 8.2 TOTAL CONDEMNATION OF PREMISES. In the event that all or a material
portion of the Premises is taken or condemned or sold in lieu thereof or Tenant
will be unable to use a material portion of the Premises for a period of one
hundred eighty (180) consecutive days by reason of a temporary taking, either
Landlord or Tenant may terminate this Lease by delivering written notice thereof
to the other within ten (10) business days after the taking, condemnation or
sale in lieu thereof.


SECTION 8.3 CONDEMNATION WITHOUT TERMINATION. If upon a taking or condemnation
or sale in lieu of the taking of all or less than all of the Building or Project
which gives either Landlord or Tenant the right to terminate this Lease pursuant
to Section 8.1 or 8.2 above and neither Landlord nor Tenant elect to exercise
such termination right, then this Lease shall continue in full force and effect,
provided that, if the taking, condemnation or sale includes any portion of the
Premises, the Basic Annual Rentshall be redetermined on the basis of the
remaining square feet of Agreed Rentable Area of the Premises. Landlord, at
Landlord's sole option and expense, shall restore and reconstruct the Building
to substantially its former condition to the extent that the same may be
reasonably feasible, but such work shall not be required to exceed the scope of
the work done by Landlord in originally constructing the Building, nor shall
Landlord in any event be , required to spend for such work an amount in excess
of the amount received by Landlord as compensation or damages (over and above
amounts going to the mortgagee of the property taken) for the part of the
Building or the Premises so taken.
   
 
Lease Agreement - 21
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
SECTION 8.4 CONDEMNATION PROCEEDS. Landlord shall receive the entire award
(which shall include sales proceeds) payable as a result of a condemnation,
taking or sale in lieu thereof. Tenant hereby expressly assigns to Landlord any
and all right, title and interest of Tenant now or hereafter arising in and to
any such award. Tenant shall, however, have the right to recover from such
authority through a separate award which does not reduce Landlord's award, any
compensation as may be awarded to Tenant on account of moving and relocation
expenses and depreciation to and removal of Tenant's physical property.


ARTICLE 9
LIENS


Tenant shall keep the Premises, Building and the Project free from all liens
arising out of any work performed, materials furnished or obligations incurred
by or for Tenant and Tenant shall indemnify and hold harmless Landlord from and
against, and reimburse Landlord for and with respect to, any and all claims,
causes of action, damages, expenses (including reasonable attorneys' fees and
court costs), arising from or in connection with any such liens. In the event
that Tenant shall not, within ten (10) days following notification to Tenant of
the imposition of any such lien, cause the same to be released of record by
payment or the posting of a bond in amount, form and substance acceptable to
Landlord, Landlord shall have, in addition to all other remedies provided herein
and by law, the right but not the obligation, to cause the same to be released
by such means as it shall deem proper, including payment of or defense against
the claim giving rise to such lien. All amounts paid or incurred by Landlord in
connection therewith shall be paid by Tenant to Landlord on demand and shall
bear interest from the date of demand until paid at the rate set forth in
Section 15.10 below. Nothing in this Lease shall be deemed or construed in any
way as constituting the consent or request of Landlord, express or implied, by
inference or otherwise, to any contractor, subcontractor, laborer or materialman
for the performance of any labor or the furnishing of any materials for any
specific improvement, alteration or repair of or to the Building or the Premises
or any part thereof, nor as giving Tenant any right, power or authority to
contract for or permit the rendering of any services or the furnishing of any
materials that would give rise to the filing of any mechanic's or other liens
against the interest of Landlord in the Building, Project or the Premises.


ARTICLE 10
TAXES ON TENANT'S PROPERTY


Tenant shall be liable for and shall pay, prior to their becoming delinquent,
any and all taxes and assessments levied against, and any increases in Real
Estate Taxes as a result of, any personal property or trade or other fixtures
placed by Tenant in or about the Premises and any improvements (other than
Tenant's Improvements) constructed in the Premises by or on behalf of Tenant. In
the event Landlord pays any such additional taxes or increases, Tenant will,
within ten (10) days after demand, reimburse Landlord for the amount thereof.
 
SECTION 11.1 SUBLEASE AND ASSIGNMENT. Tenant shall not assign this Lease, or
allow it to be assigned, in whole or in part, by operation of law or otherwise
(it being agreed that for purposes of this Lease, assignment shall include,
without limitation, the transfer of a majority interest of stock, partnership or
other forms of ownership interests, merger or dissolution) or mortgage or pledge
the same, or sublet the Premises or any part thereof or permit the Premises to
be occupied by any firm, person, partnership 
   
 
Lease Agreement - 22
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
ARTICLE 11
SUBLETTING AND ASSIGNING


or corporation or any combination thereof, other than Tenant (each a
“Transfer”), without the prior written consent of Landlord, which consent shall
not be unreasonably withheld or delayed.  Notwithstanding the foregoing, so long
as Tenant is not then in default hereunder, Tenant shall have the right, without
the consent or approval of Landlord (but after notice to Landlord) to assign,
sublease or otherwise transfer its interest in this Lease (a) to any
corporation, joint venture, partnership or other entity which is a successor to
Tenant resulting from a merger or consolidation, (b) to a purchaser of all or
substantially all of Tenant’s stocks and/or assets as a going concern, or (c) to
a corporation, joint venture, partnership or other entity which shall directly
or indirectly control, be under the control of, or be under common control with,
Tenant (collectively, “Permitted Transferee”).  Notwithstanding the foregoing,
such Permitted Transferee must have a net worth equal to or greater than
Tenant’s net worth at the execution of this Lease.  For purposes hereof,
“control” shall be deemed to mean the direct or indirect ownership of more than
fifty percent (50%) of the outstanding voting stock of a corporation or other
majority equity and control interest if not a corporation.  Tenant must (a)
notify Landlord in writing of the name of the proposed assignee within fifteen
(15) days of actual assignment or sublease with such Permitted Transferee
agreeing to be bound by the terms and conditions set forth herein and shall
fully assume all of the obligations and liabilities imposed upon Tenant
hereunder, and (b) upon Landlord’s request, Tenant and the Permitted Transferee
shall execute such documents as reasonably requested by Landlord to evidence
such assignment or sublease. In no event shall any assignment or sublease ever
release Tenant from any obligation or liability hereunder. Without limiting
Landlord's consent rights and as a condition to obtaining Landlord's consent,
(i) each assignee must assume all obligations under this Lease and (ii) each
sublessee must confirm that its sublease is subject and subordinate to this
Lease. In addition, each assignee and sublessee shall agree to cause the
Premises to comply at all times with all requirements of the Disability Acts (as
amended), including, but not limited to, obligations arising out of or
associated with such assignee's or subtenant's use of or activities or business
operations conducted within the Premises. No assignee or sublessee of the
Premises or any portion thereof may assign or sublet the Premises or any portion
thereof. Consent by Landlord to one or more assignments or sublettings shall not
operate as a waiver of Landlord's rights as to any subsequent assignments and/or
sublettings. Tenant shall deliver to Landlord a copy of each assignment or
sublease entered into by Tenant promptly after the execution thereof, whether or
not Landlord's consent is required in connection therewith. Any assignment made
by Tenant shall be in recordable form and shall contain a covenant of assumption
by the assignee running to Landlord. All reasonable legal fees and expenses
incurred by Landlord in connection with any assignment or sublease proposed by
Tenant will be the responsibility of Tenant and will be paid by Tenant within
five (5) days of receipt of an invoice from Landlord. In addition, Tenant will
pay to Landlord an administrative overhead fee of $500.00 in consideration for
Landlord's review of any requested assignment or sublease.
 
SECTION 11.2 LANDLORD'S RIGHTS.


11.201
Landlord's Termination and Consent Rights.



(a)  
If Tenant desires to sublease any portion of the Premises or assign this Lease,
except to a Permitted Transferee, Tenant shall submit to Landlord (a) in writing
the name of the proposed subtenant or assignee, the nature of the proposed
subtenant's or assignee's business and, in the event of a sublease, the portion
of the Premises which Tenant desires to sublease (if the proposed sublease space
is less than all of the Premises, such portion is herein referred to as the
“Proposed Sublease Space”), (b) a certified statement of all economic
considerations being given or received with respect to the transaction, (c) the
specific business plan of the proposed assignee or subtenant which shall include
but not be limited to, a detailed written description of the proposed operation
and sales projections of

      
 
Lease Agreement - 23
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   

 
the business to be conducted in the Premises, (d) a current balance sheet and
income statement for such proposed subtenant or assignee, (e) a copy of the
proposed form of sublease or assignment, and (f) such other information as
Landlord may reasonably request (collectively, the “Required Information”).



(b)  
Landlord shall, within fifteen (15) days after Landlord's receipt of the
Required Information deliver to Tenant a written notice (each such notice, a
"Landlord Response") in which Landlord either (i) terminates this Lease, if
Tenant desires to sublease all of the Premises or assign this Lease, (ii)
terminates this Lease only as to the Proposed Sublease Space, if the Proposed
Sublease Space is less than the entire Premises, (iii) consents to the proposed
sublease or assignment, or (iv) withholds its consent to the proposed sublease
or assignment, which consent shall not be unreasonably withheld so long as
Landlord does not elect to terminate this Lease under subparts (i) or (ii) above
and so long as Landlord has received all Required Information. Landlord shall be
deemed to have reasonably withheld its consent to any sublease or assignment if
the refusal is based on (i) Landlord's determination (in its sole discretion)
that such subtenant or assignee is not of the character or quality of a tenant
to whom Landlord would generally lease space of the Building, (ii) the fact that
such sublease or assignment is not in form and of substance reasonably
satisfactory to Landlord, (iii) such sublease or assignment conflicts in any
manner with this Lease, including, but not limited to, the Permitted Use under
Item 11 of the Basic Lease Provisions or Section 4.1 of the Supplemental Lease
Provisions, (iv) the proposed subtenant or assignee is a governmental entity or
a medical office, (v) the proposed subtenant's or assignee's primary business is
prohibited by any non-compete clause then affecting the Building, (vi) the
proposed subtenant or assignee is a tenant of the Building or Landlord is
negotiating with the proposed subtenant or assignee to become a tenant of the
Building, (vii) the population density of the proposed subtenant or assignee
within the Premises will exceed the general population density of other tenants
in the Building, (viii) the character of the business to be conducted within the
Premises by the proposed subtenant or assignee is likely to substantially
increase the expenses or costs or providing Building services, or the burden on
parking, existing janitorial services or elevators in the Building, (ix) the
sublease or assignment would cause Landlord to breach any recorded covenants or
contractual obligations to which the Building, Project or Landlord is subject or
(x) such sublessee or assignee has a net worth less than that of Tenant at the
time Tenant submits the Required Information.



(c)  
If Landlord does not timely exercise its termination right with respect to the
proposed sublease or assignment within the required fifteen (15) day period,
then Landlord shall be deemed to have waived its right to terminate this Lease
with respect to the applicable assignment or sublease, but Landlord shall have
the right to consent or withhold its consent to the applicable proposed
assignment or sublease, by delivering written notice thereof to Tenant within
such fifteen (15) day period. If Landlord does not exercise its right to consent
or withhold its consent in respect of a proposed assignment or sublease within
the required fifteen (15) day period, then Landlord shall be deemed to have
withheld its consent to the proposed assignment or sublease.

 
11.202
Effect of Termination. If Landlord timely exercises its option to terminate this
Lease as to the entire Premises as provided in subsection 11.201, then this
Lease shall terminate on a date specified by Landlord in the Landlord Response
(the "Specified Termination Date"), which Specified Termination Date shall not
be sooner than 30 days after the date of Landlord's

   
 
Lease Agreement - 24
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   

 
Response, nor later than 90 days after the date of Landlord's Response, and the
Basic Rent shall be paid and apportioned to the Specified Termination Date. If
Landlord timely exercises its option to terminate this Lease as to only the
Proposed Sublease Space, then (i) this Lease shall end and expire with respect
to the Proposed Sublease Space on the applicable Specified Termination Date,
(ii) from and after the applicable Specified Termination Date, the Basic Rent
shall be reduced by the amount of Basic Rent that was being paid in respect of
the Proposed Sublease Space as of the applicable Specified Termination Date, and
(iii) if the Proposed Sublease Space adjoins another portion of the Premises,
Tenant shall, at Tenant's sole cost and expense, construct and finish such
demising walls as are necessary to physically separate the Premises from the
Proposed Sublease Space, and (v) if the Proposed Sublease Space is part of a
floor which is fully included in the Premises, then Landlord shall have the
right, at Tenant's sole cost and expense, (a) to construct and finish in
accordance with Building standards or to cause Tenant to construct and finish in
accordance with Building standards such demising walls as are necessary (x) to
construct a public corridor so as to convert the floor to a multi-tenant floor
and (y) to convert the restrooms on such floor (including access thereto) to
restrooms which will serve the entire floor, as opposed to only the Premises,
and (b) to make such revisions, if any, are necessary, to properly light, heat,
cool and ventilate the public corridor and public restrooms. The alterations
performed by Tenant pursuant to this paragraph shall be deemed Installations and
therefore subject to the provisions of subsection 6.303.



SECTION 11.3 LANDLORD'S RIGHTS RELATING TO ASSIGNEE OR SUBTENANT. To the extent
the rentals or income derived from any sublease or assignment exceed the rentals
due hereunder, then, after Tenant has collected such rentals or other income
such that Tenant has fully recovered any expenses incurred by Tenant when
assigning or subleasing the Premises (including, without limitation, brokerage
fees, attorneys' fees and any tenant improvement or other improvement expenses),
such excess rentals (the "Excess Sublease Rentals") shall be the property of and
paid over to Landlord in consideration for Landlord's consent to the applicable
assignment or sublease. Landlord may at its option collect directly from such
assignee or sublessee all rents becoming due to Tenant under such assignment or
sublease. Tenant hereby authorizes and directs any such assignee or sublessee to
make such payments of rent direct to Landlord upon receipt of notice from
Landlord and Tenant agrees that any such payments made by an assignee or
sublessee to Landlord shall, to the extent of the payments so made, be a full
and complete release and discharge of rent owed to Tenant by such assignee or
sublessee. No direct collection by Landlord from any such assignee or sublessee
shall be construed to constitute a novation or a release of Tenant or any
guarantor of Tenant from the further performance of its obligations hereunder.
Receipt by Landlord of rent from any assignee, sublessee or occupant of the
Premises or any part thereof shall not be deemed a waiver of the above covenant
in this Lease against assignment and subletting or a release of Tenant under
this Lease. In the event that, following an assignment or subletting, this Lease
or Tenant's right to possession of the Premises is terminated for any reason,
including without limitation in connection with default by or bankruptcy of
Tenant (which, for the purposes of this Section 11.3, shall include all persons
or entities claiming by or through Tenant), Landlord may, at its sole option,
consider this Lease to be thereafter a direct lease to the assignee or subtenant
of Tenant upon the terms and conditions contained in this Lease, in which event
all rentals payable under such lease after the termination of this Lease or
Tenant's right to possession of the Premises shall be deemed the property of
Landlord.
 
SECTION 11.4 ASSIGNMENT AND BANKRUPTCY.


11.401
Assignments after Bankruptcy. If, pursuant to applicable bankruptcy law (as
hereinafter defined in Section 13.104), Tenant (or its successor in interest
hereunder) is permitted to assign this

 
 
Lease Agreement - 25
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   

 
Lease in disregard of the restrictions contained in this Article 11 (or if this
Lease shall be assumed by a trustee for such person), the trustee or assignee
shall cure any default under this Lease and shall provide adequate assurance of
future performance by the trustee or assignee, including (i) the source of
payment of Basic Annual Rent and performance of other obligations under this
Lease (for which adequate assurance shall mean the deposit of cash security with
Landlord in an amount equal to the sum of one (1) year's Basic Annual Rent and
other Rent then reserved hereunder for the calendar year preceding the year in
which such assignment is intended to become effective, which deposit shall be
held by Landlord, without interest, for the balance of the Term as security for
the full and faithful performance of all of the obligations under this Lease on
the part of Tenant yet to be performed and that any such assignee of this Lease
shall have a net worth exclusive of good will, computed in accordance with the
generally accepted accounting principles, equal to at least ten (10) times the
aggregate of the Basic Annual Rent reserved hereunder); and (ii) that the use of
the Premises shall be in accordance with the requirements of Article 4 hereof
and, further, shall in no way diminish the reputation of the Building as a
first-class office building or impose any additional burden upon the Building or
increase the services to be provided by Landlord. If all defaults are not cured
and such adequate assurance is not provided within sixty (60) days after there
has been an order for relief under applicable bankruptcy law, then this Lease
shall be deemed rejected, Tenant or any other person in possession shall
immediately vacate the Premises, and Landlord shall be entitled to retain any
Basic Annual Rent and any other Rent, together with any security deposit
previously received from the Tenant, and shall have no further liability to
Tenant or any person claiming through Tenant or any trustee.



11.402
Bankruptcy of Assignee. If Tenant assigns this Lease to any party and such party
or its successors or representatives causes termination or rejection of this
Lease pursuant to applicable bankruptcy law, then, notwithstanding any such
termination or rejection, Tenant (i) shall remain fully liable for the
performance of all covenants, agreements, terms, provisions and conditions
contained in this Lease, as though the assignment never occurred and (ii) shall,
without in any way limiting the foregoing, in writing ratify the terms of this
Lease, as same existed immediately prior to the termination or rejection.



ARTICLE 12
TRANSFERS BY LANDLORD, SUBORDINATION AND
TENANT'S ESTOPPEL CERTIFICATE


SECTION 12.1 SALE OF THE BUILDING. In the event of any transfer of title to the
Building, the transferor shall automatically be relieved and freed of all
obligations of Landlord under this Lease accruing after such transfer, provided
that if a Security Deposit has been made by Tenant, Landlord shall not be
released from liability with respect thereto unless Landlord transfers the
Security Deposit to the transferee, and a written confirmation of same is
delivered to Tenant.
 
SECTION 12.2 SUBORDINATION, ATTORNMENT AND NOTICE. Provided Landlord has
provided Tenant with a reasonably acceptable subordination, non-disturbance and
attornment agreement executed by Lender, this Lease is subject and subordinate
to (i) any lease wherein Landlord is the tenant and to the liens of any and all
mortgages and deeds of trust, regardless of whether such lease, mortgage or deed
of trust now exists or may hereafter be created with regard to all or any part
of the Building, (ii) any and all advances (including interest thereon) to be
made under any such lease, mortgage or deed of trust and (iii) all
modifications, consolidations, renewals, replacements and extensions of any such
lease, mortgage or deed of trust; provided that the foregoing subordination in
respect of any mortgage or 
  
 
Lease Agreement - 26
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
  
deed of trust placed on the Building after the date hereof shall not become
effective until and unless the holder of such mortgage or deed of trust delivers
to Tenant a non-disturbance agreement (which may include Tenant's agreement to
attorn as set forth below) permitting Tenant, if Tenant is not then in default
under, or in breach of any provision of, this Lease, to remain in occupancy of
the Premises in the event of a foreclosure of any such mortgage or deed of
trust. Tenant also agrees that any lessor, mortgagee or trustee may elect (which
election shall be revocable) to have this Lease superior to any lease or lien of
its mortgage or deed of trust and, in the event of such election and upon
notification by such lessor, mortgagee or trustee to Tenant to that effect, this
Lease shall be deemed superior to the said lease, mortgage or deed of trust,
whether this Lease is dated prior to or subsequent to the date of said lease,
mortgage or deed of trust. Tenant shall, in the event of the sale or assignment
of Landlord's interest in the Premises (except in a sale-leaseback financing
transaction), or in the event of the termination of any lease in a
sale-leaseback financing transaction wherein Landlord is the lessee, attorn to
and recognize such purchaser, assignee or mortgagee as Landlord under this
Lease. Tenant shall, in the event of any proceedings brought for the foreclosure
of, or in the event of the exercise of the power of sale under, any mortgage or
deed of trust covering the Premises, attorn to and recognize purchaser at such
sale, assignee or mortgagee, as the case may be, as Landlord under this Lease.
The above subordination and attornment clauses shall be self-operative and no
further instruments of subordination or attornment need be required by any
mortgagee, trustee, lessor, purchaser or assignee. In confirmation thereof,
Tenant agrees that, upon the request of Landlord, or any such lessor, mortgagee,
trustee, purchaser or assignee, Tenant shall execute and deliver whatever
instruments may be required for such purposes and to carry out the intent of
this Section 12.2.


SECTION 12.3 TENANT'S ESTOPPEL CERTIFICATE. Tenant shall, upon the request of
Landlord or any mortgagee of Landlord, without additional consideration, deliver
an estoppel certificate, consisting of reasonable statements required by
Landlord, any mortgagee or purchaser of any interest in the Project, which
statements may include but shall not be limited to the following: this Lease is
in full force and effect with rent paid through a specified date; this Lease has
not been modified or amended; Landlord is not in default and Landlord has fully
performed all of Landlord's obligations hereunder; and such other statements as
may reasonably be required by the requesting party. If Tenant is unable to make
any of the statements contained in the estoppel certificate because the same is
untrue, Tenant shall with specificity state the reason why such statement is
untrue. Tenant shall, if requested by Landlord or any such mortgagee, deliver to
Landlord a fully executed instrument in form reasonably satisfactory to Landlord
evidencing the agreement of Tenant to the mortgage or other hypothecation by
Landlord of the interest of Landlord hereunder.


ARTICLE 13
DEFAULT


SECTION 13.1 DEFAULTS BY TENANT. The occurrence of any of the events described
in subsections 13.101 through 13.108 shall constitute a default by Tenant under
this Lease. 13.101 Failure to Pay Rent. With respect to the first two payments
of Rent not made by Tenant when due in any twelve (12) month period, the failure
by Tenant to make either such payment to Landlord within three (3) business days
after Tenant receives written notice specifying that the payment was not made
when due. With respect to any other payment of Rent, the failure by Tenant to
make such payment of Rent to Landlord when due, no notice of any such failure
being required.
 
13.102
Failure to Perform. Except for a failure covered by subsection 13.101 above or
13.103 below, any failure by Tenant to observe and perform any provision of this
Lease to be observed or

  
 
Lease Agreement - 27
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   

 
performed by Tenant where such failure continues for thirty (30) days after
written notice to Tenant, provided that if such failure cannot be cured within
said thirty (30) day period, Tenant shall not be in default hereunder so long as
Tenant commences curative action within such thirty (30) day period, diligently
and continuously pursues the curative action and fully and completely cures the
failure within sixty (60) days after such written notice to Tenant.



13.103
Continual Failure to Perform. The third failure by Tenant in any twelve (12)
month period to perform and observe a particular provision of this Lease to be
observed or performed by Tenant (other than the failure to pay Rent, which in
all instances will be covered by subsection 13.101 above), no notice being
required for any such third failure.



13.104
Bankruptcy. Insolvency. Etc. Tenant or any guarantor of Tenant's obligations
hereunder (hereinafter called "Guarantor", whether one (1) or more), (i) cannot
meet its obligations as they become due, (ii) becomes or is declared insolvent
according to any law, (iii) makes a transfer in fraud of creditors according to
any applicable law, (iv) assigns or conveys all or a substantial portion of its
property for the benefit or creditors or (v) Tenant or Guarantor files a
petition for relief under the Federal Bankruptcy Code or any other present or
future federal or state insolvency, bankruptcy or similar law (collectively,
"applicable bankruptcy law"); a receiver or trustee is appointed for Tenant or
Guarantor or its property; the interest of Tenant or Guarantor under this Lease
is levied on under execution or under other legal process; any involuntary
petition is filed against Tenant or Guarantor under applicable bankruptcy law;
or any action is taken to reorganize or modify Tenant's or Guarantor's capital
structure if either Tenant or Guarantor be a corporation or other entity
(provided that no such levy, execution, legal process or petition filed against
Tenant or Guarantor shall constitute a breach of this Lease if Tenant or
Guarantor shall vigorously contest the same by appropriate proceedings and shall
remove or vacate the same within ninety (90) days from the date of its creation,
service or filing).



13.105
Abandonment. The abandonment of the Premises by Tenant, without payment of Rent.



13.106
Loss of Right to do Business. If Tenant is a corporation or limited partnership,
Tenant fails to maintain its right to do business in the State of Texas or fails
to pay any applicable annual franchise taxes as and when same become finally due
and payable.



13.107
Dissolution or Liquidation. If Tenant is a corporation or partnership, Tenant
dissolves or liquidates or otherwise fails to maintain its corporate or
partnership structure, as applicable. With respect to the defaults described in
subsections 13.103 through 13.108, Landlord shall not be obligated to give
Tenant notices of default and Tenant shall have no right to cure such defaults.

   
SECTION 13.2 REMEDIES OF LANDLORD.


13.201
Termination of the Lease. Upon the occurrence of a material default by Tenant
hereunder, Landlord may, without judicial process, terminate this Lease by
giving written notice thereof to Tenant (whereupon all obligations and
liabilities of Landlord hereunder shall terminate) and, without further notice
and without liability, repossess the Premises. Landlord shall be entitled to
recover all loss and damage Landlord may suffer by reason of such termination,
whether through inability to relet the Premises on satisfactory terms or
otherwise, including without limitation, the following (without duplication of
any element of damages)

  
 
Lease Agreement - 28
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
(a)  
accrued Rent to the date of termination and Late Charges, plus interest thereon
at the rate established under Section 15.10 below from the date due through the
date paid or date of any judgment or award by any court of competent
jurisdiction, the unamortized cost of Tenant's Improvements, brokers' fees and
commissions, attorneys' fees, moving allowances and any other costs incurred by
Landlord in connection with making or executing this Lease, the cost of
recovering the Premises and the costs of reletting the Premises (including,
without limitation, advertising costs, brokerage fees, leasing commissions,
reasonable attorneys' fees and refurbishing costs and other costs in readying
the Premises for a new tenant);



(b)  
the present value of the Rent (discounted at a rate of interest equal to eight
percent [8%] per annum [the "Discount Rate"]) that would have accrued under this
Lease for the balance of the Lease term but for such termination, reduced by the
present value of the reasonable fair market rental value of the Premises for
such balance of the Lease Term discounted at the Discount Rate;



(c)  
plus any other costs or amounts necessary to compensate Landlord for its
damages.



13.202
Repossession and Re-Entry. Upon the occurrence of a default by Tenant hereunder,
Landlord may, without judicial process, immediately terminate Tenant's right of
possession of the Premises (whereupon all obligations and liability of Landlord
hereunder shall terminate), but not terminate this Lease, and, without notice,
demand or liability, enter upon the Premises or any part thereof, take absolute
possession of the same, expel or remove Tenant and any other person or entity
who may be occupying the Premises and change the locks. If Landlord terminates
Tenant's possession of the Premises under this subsection 13.202, (i) Landlord
shall have no obligation whatsoever to tender to Tenant a key for new locks
installed in the Premises, (ii) Tenant shall have no further right to possession
of the Premises and (iii) Landlord will have the right to relet the Premises or
any part thereof on such terms as Landlord deems advisable, taking into account
the factors described in subsection 13.206. Any rent received by Landlord from
reletting the Premises or a part thereof shall be applied first, to the payment
of any indebtedness other than Rent due hereunder from Tenant to Landlord (in
such order as Landlord shall designate), second, to the payment of any cost of
such reletting, including, without limitation, refurbishing costs, reasonable
attorneys' fees, advertising costs, brokerage fees and leasing commissions and
third, to the payment of Rent due and unpaid hereunder (in such order as
Landlord shall designate), and Tenant shall satisfy and pay to Landlord any
deficiency upon demand therefore from time to time. Landlord shall not be
responsible or liable for any failure to relet the Premises or any part thereof
or for any failure to collect any rent due upon any such reletting. No such
re-entry or taking of possession of the Premises by Landlord shall be construed
as an election on Landlord's part to terminate this Lease unless a written
notice of such termination is given to Tenant pursuant to subsection 13.201
above. If Landlord relets the Premises, either before or after the termination
of this Lease, all such rentals received from such lease shall be and remain the
exclusive property of Landlord and Tenant shall not be, at any time, entitled to
recover any such rental. Landlord may at any time after a reletting elect to
terminate this Lease.



13.203
Cure of Default. Upon the occurrence of a default hereunder by Tenant, Landlord
may, without judicial process and without having any liability therefore, enter
upon the Premises and do whatever Tenant is obligated to do under the terms of
this Lease and Tenant agrees to

  
 
Lease Agreement - 29
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
reimburse Landlord on demand for any expenses which Landlord may incur in
effecting compliance with Tenant's obligations under this Lease, and Tenant
further agrees that Landlord shall not be liable for any damages resulting to
Tenant from such action, WHETHER CAUSED BY THE NEGLIGENCE OF LANDLORD (GROSS
NEGLIGENCE EXCEPTED) OR OTHERWISE.

     
13.204
Continuing Obligations. No repossession of or re-entering upon the Premises or
any part thereof pursuant to subsection 13.202 or 13.203 above or otherwise and
no reletting of the Premises or any part thereof pursuant to subsection 13.202
above shall relieve Tenant or any Guarantor of its liabilities and obligations
hereunder, all of which shall survive such repossession or re-entering. In the
event of any such repossession of or re-entering upon the Premises or any part
thereof by reason of the occurrence of a default, Tenant will continue to pay to
Landlord Rent required to be paid by Tenant.



13.205
Cumulative Remedies. No right or remedy herein conferred upon or reserved to
Landlord is intended to be exclusive of any other right or remedy set forth
herein or otherwise available to Landlord at law or in equity and each and every
right and remedy shall be cumulative and in addition to any other right or
remedy given hereunder or now or hereafter existing at law or in equity or by
statute. In addition to the other remedies provided in this Lease and without
limiting the preceding sentence, Landlord shall be entitled, to the extent
permitted by applicable law, to injunctive relief in case of the violation, or
attempted or threatened violation, of any of the covenants, agreements,
conditions or provisions of this Lease, or to a decree compelling performance of
any of the covenants, agreements, conditions or provisions of this Lease, or to
any other remedy allowed to Landlord at law or in equity.



13.206
Mitigation of Damages. With respect to the provisions of the laws of the State
of Texas or of this Lease which require that Landlord use reasonable efforts to
relet the Premises, it is understood and agreed that the following shall apply
in determining whether such efforts by Landlord to relet are reasonable:



(a)  
Landlord may elect to lease other comparable, available space in the Building,
if any, before reletting the Premises;



(b)  
Landlord may elect to consent to the assignment or sublease by an existing
tenant of the Building before reletting the Premises;



(c)  
Landlord may decline to incur out-of-pocket costs to relet the Premises, other
than customary leasing commissions and legal fees for the negotiation of a lease
with a new tenant;



(d)  
Landlord may decline to relet the Premises at rental rates below then prevailing
market rental rates;



(e)  
Landlord may decline to relet the Premises to a prospective tenant if the nature
of such prospective tenant's business is not consistent with the tenant mix of
the Building or with any other tenant leases containing provisions against the
Landlord leasing space in the Building for certain uses;



(f)  
Landlord may decline to relet the Premises to a prospective tenant, the nature
of whose business may have an adverse impact upon the manner in which the
Building is operated or

 
 
Lease Agreement - 30
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
with the high reputation of the Building even though in each of said
circumstances such prospective tenant may have a good credit rating;

   
(g)  
Before reletting the Premises to a prospective tenant, Landlord may require the
prospective tenant to demonstrate the same financial capacity that Landlord
would require as a condition to leasing other space in the Building to the
prospective tenant; and



(h)  
Listing the Premises with a broker in a manner consistent with subsections (a)
through (g) above shall constitute prima facie evidence of reasonable efforts on
the part of Landlord to relet the Premises.

      
SECTION 13.3 DEFAULTS BY LANDLORD. Landlord shall be in default under this Lease
if Landlord fails to perform any of its obligations hereunder and said failure
continues for a period of thirty (30) days after Tenant delivers written notice
thereof to Landlord (to each of the addresses required by this Section) and each
mortgagee who has a lien against any portion of the Project and whose name and
address has been provided to Tenant, provided that if such failure cannot
reasonably be cured within said thirty (30) day period, Landlord shall not be in
default hereunder if the curative action is commenced within said thirty (30)
day period and is thereafter diligently pursued until cured. In no event shall
(i) Tenant claim a constructive or actual eviction or that the Premises have
become unsuitable hereunder or (ii) a constructive or actual eviction or breach
of the implied warranty of suitability be deemed to have occurred under this
Lease, prior to the expiration of the notice and cure periods provided under
this Section 13.3. Any notice of a failure to perform by Landlord shall be sent
to Landlord at the addresses and to the attention of the parties set forth in
the Basic Lease Provisions. Any notice of a failure to perform by Landlord not
sent to Landlord at all addresses and/or to the attention of all parties
required under this Section and to each mortgagee who is entitled to notice
(provided Landlord has provided Tenant with notice requirements for said
mortgagee) or not sent in compliance with Article 14 below shall be of no force
or effect.


SECTION 13.4 LANDLORD'S LIABILITY.


13.401
Tenant's Rights in Respect of Landlord Default. Tenant is granted no contractual
right of termination by this Lease, except to the extent and only to the extent
set forth in Sections 7.1 and 8.2 above. If Tenant shall recover a money
judgment against Landlord, such judgment shall be satisfied only out of the
right, title and interest of Landlord in the Building as the same may then be
encumbered and Landlord shall not be liable for any deficiency. If Landlord is
found to be in default hereunder by reason of its failure to give a consent that
it is required to give hereunder, Tenant's sole remedy will be an action for
specific performance or injunction. The foregoing sentence shall in no event be
construed as mandatorily requiring Landlord to give consents under this Lease.
In no event shall Landlord be liable to Tenant for consequential or special
damages by reason of a failure to perform (or a default) by Landlord hereunder
or otherwise. In no event shall Tenant have the right to levy execution against
any property of Landlord other than its interest in the Building as hereinbefore
expressly provided.



13.402
Certain Limitations on Landlord's Liability. Unless caused by Landlord's (or its
employees or agents) negligence or willful misconduct, and without limiting the
provisions of Section 7.4, Landlord shall not be liable to Tenant for any
claims, actions, demands, costs, expenses, damage or liability of any kind (i)
arising out of the use, occupancy or enjoyment of the Premises by Tenant or any
person therein or holding under Tenant or by or through the acts or omissions of
any of their respective employees, officers, agents, invitees or contractors,
(ii) caused by or

  
 
Lease Agreement - 31
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
arising out of fire, explosion, falling sheetrock, gas, electricity, water,
rain, snow or dampness, or leaks in any part of the Premises, (iii) caused by or
arising out of damage to the roof, pipes, appliances or plumbing works or any
damage to or malfunction of heating, ventilation or air conditioning equipment,
(iv) caused by tenants or any persons either in the Premises or elsewhere in the
Building (other than Common Areas) or by occupants of property adjacent to the
Building or Common Areas or by the public or by the construction of any private,
public or quasi-public work or (v) caused by any act, neglect or negligence of
Tenant. In no event shall Landlord be liable to Tenant for any loss of or damage
to property of Tenant or of others located in the Premises, the Building or any
other part of the Project by reason of theft or burglary.

      
SECTION 13.5 WAIVER OF TEXAS DECEPTIVE TRADE PRACTICES ACT. TENANT HEREBY WAIVES
ALL ITS RIGHTS UNDER THE TEXAS DECEPTIVE TRADE PRACTICES CONSUMER PROTECTION
ACT, SECTION 17.41 ET. SEQ. OF THE TEXAS BUSINESS AND COMMERCE CODE (THE
"DTPA"), A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. AFTER
CONSULTATION WITH AN ATTORNEY OF TENANT'S OWN SELECTION, TENANT VOLUNTARILY
CONSENTS TO THIS WAIVER.


SECTION 13.6 LANDLORD'S LIEN. Tenant grants to Landlord an express contract lien
on and security interest in and to all goods, equipment, furnishings, fixtures,
furniture, chattels and personal property of whatever nature owned by Tenant
attached or affixed to or used in and about the Premises on the date of this
Lease or at any time after the date of this Lease or otherwise located in the
Premises and all renewals or replacements or substitutions for any of the
foregoing, all building materials and equipment now or hereafter delivered to
the Premises and intended to be installed in the Premises and all security
deposits and advance rentals under lease agreements on the date of this Lease or
at any time after the date of this Lease covering or affecting the Premises and
held by or for the benefit of Tenant and all proceeds of the foregoing
(including by way of illustration, but not limitation, proceeds of any insurance
which may accrue to Tenant by reason of damage or destruction of any such
property). On the date this Lease is executed, Tenant shall execute and deliver
to Landlord two multiple originals of a financing statement in form sufficient
to perfect the security interest granted hereunder. A carbon, photographic or
other reproduction of this Lease is sufficient and may be filed as a financing
statement. Landlord shall have all the rights and remedies of a secured party
under the Texas Business and Commerce Code and this lien and security interest
may be foreclosed by process of law. The requirement of reasonable notice prior
to any sale under Article 9 of the Texas Business and Commerce Code shall be met
if such notice is given in the manner prescribed herein at least ten (10) days
before the day of sale. Any sale made pursuant to the provisions of this Section
shall be deemed to have been a public sale conducted in a commercially
reasonable manner if held in the Premises after the time, place and method of
sale and a general description of the types of property to be sold have been
advertised for ten (10) consecutive days prior to the date of sale in a daily
newspaper published in the county in Texas where the Building is located.


ARTICLE 14
NOTICES


Any notice or communication required or permitted in this Lease shall be given
in writing, sent by (a) personal delivery, with proof of delivery, (b) expedited
delivery service, with proof of delivery, (c) United States mail, postage
prepaid, registered or certified mail, return receipt requested or (d) prepaid
telegram (provided that such telegram is confirmed by expedited delivery service
or by mail in the manner previously described), addressed as provided in Item 14
of the Basic Lease Provisions and Section 13.3 above or to such other address or
to the attention of such other person as shall be designated from time to time
in  writing by the applicable party and sent in accordance herewith. Notice 
   
 
Lease Agreement - 32
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
also may be given by telex or fax, provided each such transmission is confirmed
(and such confirmation is supported by documented evidence) as received and
further provided a telex or fax number, as the case may be, is set forth in Item
14 of the Basic Lease Provisions. Any such notice or communication shall be
deemed to have been given either at the time of personal delivery or, in the
case of delivery service or mail, as of the date of first attempted delivery at
the address and in the manner provided herein, or in the case of telegram or
telex or fax, upon receipt.
 
ARTICLE 15
MISCELLANEOUS PROVISIONS


SECTION 15.1 BUILDING NAME AND ADDRESS. Tenant shall not, without the written
consent of landlord, use the name of the Building or the Project for any purpose
other than as the address of the business to be conducted by Tenant in the
Premises and in no event shall Tenant acquire any rights in or to such names.
Landlord shall have the right at any time to change the name, number or
designation by which the Building is known.


SECTION 15.2  SIGNAGE. Tenant shall not inscribe, paint, affix or display any
signs, advertisements or notices on or in the Building, except for such tenant
identification information as Landlord permits to be included or shown on the
directory in the main lobby and adjacent to the access door or doors to the
Premises.


SECTION 15.3 NO WAIVER. No waiver by Landlord or by Tenant of any provision of
this Lease shall be deemed to be a waiver by either party of any other provision
of this Lease. No waiver by Landlord of any breach by Tenant shall be deemed a
waiver of any subsequent breach by Tenant of the same or any other provision. No
waiver by Tenant of any breach by Landlord shall be deemed a waiver of any
subsequent breach by Landlord of the same or any other provision. The failure of
Landlord or Tenant to insist at any time upon the strict performance of any
covenant or agreement or to exercise any option, right, power or remedy
contained in this Lease shall not be construed as a waiver or a relinquishment
thereof for the future. Landlord's consent to or approval of any act by Tenant
requiring Landlord's consent or approval shall not be deemed to render
unnecessary the obtaining of Landlord's consent to or approval of any subsequent
act of Tenant. Tenant's consent to or approval of any act by Landlord requiring
Tenant's consent or approval shall not be deemed to render unnecessary the
obtaining of Tenant's consent to or approval of any subsequent act of Landlord.
No act or thing done by Landlord or Landlord's agents during the term of this
Lease shall be deemed an acceptance of a surrender of the Premises, unless done
in writing signed by Landlord. The delivery of the keys to any employee or agent
of Landlord shall not operate as a termination of this Lease or a surrender of
the Premises. The acceptance of any Rent by Landlord following a breach of this
Lease by Tenant shall not constitute a waiver by Landlord of such breach or any
other breach. The payment of Rent by Tenant following a breach of this Lease by
Landlord shall not constitute a waiver by Tenant of any such breach or any other
breach. No waiver by Landlord or Tenant of any provision of this Lease shall be
deemed to have been made unless such waiver is expressly stated in writing
signed by the waiving party. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Rent due under this Lease shall be
deemed to be other than on account of the earliest Rent due hereunder, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction and Landlord may accept
such check or payment without prejudice to Landlord's right to recover the
balance of such rent or pursue any other remedy which may be available to
Landlord.
   
 
Lease Agreement - 33
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
SECTION 15.4 APPLICABLE LAW. THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.


SECTION 15.5 COMMON AREAS. "Common Areas" will mean all areas, spaces,
facilities and equipment (whether or not located within the Building) made
available by Landlord for the common and joint use of Landlord, Tenant and
others designated by Landlord using or occupying space in the Building or the
Project, including but not limited to, tunnels, walkways, sidewalks and
driveways necessary for access to the Building, Building lobbies, landscaped
areas, public corridors, public rest rooms, Building stairs, elevators open to
the public, service elevators (provided that such service elevators shall be
available only for tenants of the Building and others designated by Landlord),
drinking fountains and any such other areas and facilities, if any, as are
designated by Landlord from time to time as Common Areas. "Service Corridors"
shall mean all loading docks, loading areas and all corridors that are not open
to the public but which are available for use by Tenant and others designated by
Landlord. "Service Areas" will refer to areas, spaces, facilities and equipment
serving the Building (whether or not located within the Building) but to which
Tenant and other occupants of the Building will not have access, including, but
not limited to, mechanical, telephone, electrical and similar rooms and air and
water refrigeration equipment. Tenant is hereby granted a nonexclusive right to
use the Common Areas and Service Corridors during the term of this Lease for
their intended purposes, in common with others designated by Landlord, subject
to the terms and conditions of this Lease, including, without limitation, the
Rules and Regulations. The Building, Common Areas, Service Corridors and Service
Areas will be at all times under the exclusive control, management and operation
of the Landlord. Tenant agrees and acknowledges that the Premises (whether
consisting of less than one floor or consisting of one or more full floors
within the Building) do not include, and Landlord hereby expressly reserves for
its sole and exclusive use, any and all mechanical, electrical, telephone and
similar rooms, janitor closets, elevator, pipe and other vertical shafts and
ducts, flues, stairwells, any area above the acoustical ceiling and any other
areas (other than corridors and restroom facilities in Premises located on full
floors) not specifically shown on Exhibit A as being part of the Premises.


SECTION 15.6 SUCCESSORS AND ASSIGNS. Subject to Article 11 hereof, all of the
covenants, conditions and provisions of this Lease shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
personal representatives, successors and assigns.


SECTION 15.7 BROKERS. Tenant warrants that it has had no dealings with any real
estate broker or agent in connection with the negotiation of this Lease,
excepting only the broker named in Item 10 of the Basic Lease Provisions and
that it knows of no other real estate brokers or agents who are or might be
entitled to a commission in connection with this Lease. Tenant agrees to
indemnify and hold harmless Landlord from and against any liability or claim,
whether meritorious or not, arising in respect to brokers and/or agents not so
named. Landlord has agreed to pay the fees of the broker (but only the broker)
named in Item 10 of the Basic Lease Provisions to the extent that Landlord has
agreed to do so pursuant to a written agreement with such broker.


SECTION 15.8 SEVERABILITY. If any provision of this Lease or the application
thereof to any person or circumstances shall be invalid or unenforceable to any
extent, the application of such provisions to other persons or circumstances and
the remainder of this Lease shall not be affected thereby and shall be enforced
to the greatest extent permitted by law.


SECTION 15.9 EXAMINATION OF LEASE. Submission by Landlord of this instrument to
Tenant for examination or signature does not constitute a reservation of or
option for lease. This Lease will be effective as a lease or otherwise only upon
execution by and delivery to both Landlord and Tenant.
   
 
Lease Agreement - 34
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
SECTION 15.10 INTEREST ON TENANT'S OBLIGATIONS. Any amount due from Tenant to
Landlord which is not paid within thirty (30) days after the date due shall bear
interest at the lower of (i) ten percent (10%) per annum or (ii) the highest
rate from time to time allowed by applicable law, from the date such payment is
due until paid, but the payment of such interest shall not excuse or cure the
default.


SECTION 15.11 TIME. Time is of the essence in this Lease and in each and all of
the provisions hereof. Whenever a period of days is specified in this Lease,
such period shall refer to calendar days unless otherwise expressly stated in
this Lease.


SECTION 15.12 DEFINED TERMS AND MARGINAL HEADINGS. The words "Landlord" and
"Tenant" as used herein shall include the plural as well as singular. If more
than one person is named as Tenant, the obligations of such persons are joint
and several. The headings and titles to the articles, sections and subsections
of this Lease are not a part of this Lease and shall have no effect upon the
construction or interpretation of any part of this Lease.


SECTION 15.13 AUTHORITY OF TENANT. Tenant and each person signing this Lease on
behalf of Tenant represents to Landlord as follows: Tenant, if a corporation, is
duly incorporated and legally existing under the laws of the state of its
incorporation and is duly qualified to do business in the State of Texas.
Tenant, if a partnership or joint venture, is duly organized under the Texas
Uniform Partnership Act. Tenant, if a limited partnership, is duly organized
under the applicable limited partnership act of the State of Texas or, if
organized under the laws of a state other than Texas, is qualified under said'
Texas limited partnership act. Tenant has all requisite power and all
governmental certificates of authority, licenses, permits, qualifications and
other documentation to lease the Premises and to carry on its business as now
conducted and as contemplated to be conducted. Each person signing on behalf of
Tenant is authorized to do so. The foregoing representations in this Section
15.13 shall also apply to any corporation, partnership, joint venture or limited
partnership which is a general partner or joint venturer of Tenant.


SECTION 15.14 FORCE MAJEURE. Whenever a period of time is herein prescribed for
action to be taken by Landlord or Tenant, the party taking the action shall not
be liable or responsible for, and there shall be excluded from the computation
for any such period of time, any delays due to strikes, riots, acts of God,
shortages of labor or materials, war, governmental laws, regulations or
restrictions or any other causes of any kind whatsoever which are beyond the
reasonable control of such party; provided, however, in no event shall the
foregoing apply to the financial obligations of either Landlord or Tenant to the
other under this Lease, including Tenant's obligation to pay Basic Annual Rent
or any other amount payable to Landlord hereunder.


SECTION 15.15 RECORDING. This Lease shall not be recorded. However, Landlord
shall have the right to record a short form or memorandum hereof, at Landlord's
expense, at any time during the term hereof and, if requested, Tenant agrees
(without charge to Landlord) to join in the execution thereof.


SECTION 15.16 NO REPRESENTATIONS. Landlord and Landlord's agents have made no
warranties, representations or promises (express or implied) with respect to the
Premises, the Building or any other part of the Project (including, without
limitation, the condition, use or suitability of the Premises, the Building or
the Project), except as herein expressly set forth and no rights, easements or
licenses are acquired by Tenant by implication or otherwise except as expressly
set forth in the provisions of this Lease.
  
 
Lease Agreement - 35
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
SECTION 15.17 PARKING. The parking areas of the Building shall be designated for
automobile parking on a non-exclusive basis for all Building tenants (including
Tenant) and their respective employees, customers, invitees and visitors.
Parking and delivery areas for all vehicles shall be in accordance with parking
regulations established from time to time by Landlord, with which Tenant agrees
to conform. Tenant shall only permit parking by its employees, customers and
agents of automobiles in appropriate designated parking areas.


SECTION 15.18 ATTORNEYS' FEES. In the event of any legal action or proceeding
brought by either party against the other arising out of this Lease, the
prevailing party shall be entitled to recover reasonable attorneys' fees and
costs incurred in such action (including, without limitation, all costs of
appeal) and such amount shall be included in any judgment rendered in such
proceeding. Tenant shall also reimburse Landlord on demand for any attorneys'
fees incurred by Landlord in connection with enforcement of this Lease against
Tenant.


SECTION 15.19 FINANCIAL STATEMENTS. Intentionally deleted.


SECTION 15.20 NO LIGHT, AIR OR VIEW EASEMENT. Any diminution or shutting off of
light, air or view by any structure which may be erected on the Building or
Project or lands adjacent to the Project shall in no way affect this Lease or
impose any liability on Landlord (even if Landlord is the owner of any other
building in the Project or is an adjacent land owner).


SECTION 15.21 INTENTIONALLY DELETED.


SECTION 15.22 INTENTIONALLY DELETED.


SECTION 15.23 SURVIVAL OF INDEMNITIES. Each indemnity agreement and hold
harmless agreement contained herein shall survive for a period of one (1) year
following the expiration or termination of this Lease.


SECTION 15.24 DISCLAIMER OF WARRANTIES. LANDLORD HEREBY DISCLAIMS ANY EXPRESS OR
IMPLIED REPRESENTATION OR WARRANTY THAT THE PREMISES ARE SUITABLE FOR TENANT'S
INTENDED PURPOSE OR USE. SUBJECT TO ANY "PUNCH LIST" ITEMS IDENTIFIED BY TENANT
DURING ITS FIRST 30 DAYS OF POSSESSION OF THE PREMISES, THE TAKING POSSESSION OF
THE PREMISES BY TENANT SHALL BE CONCLUSIVE EVIDENCE THAT TENANT: (I) ACCEPTS THE
PREMISES AS SUITABLE FOR THE PURPOSES FOR WHICH THEY WERE LEASED, (II) ACCEPTS
THE BUILDING AND EVERY PART AND APPURTENANCE THEREOF "AS IS" AND AS BEING IN
GOOD AND SATISFACTORY CONDITION; AND (III) WAIVES ANY DEFECTS IN THE PREMISES
AND ITS APPURTENANCES EXISTING NOW OR IN THE FUTURE, EXCEPT THAT TENANT'S TAKING
OF POSSESSION SHALL NOT BE DEEMED TO WAIVE LANDLORD'S COMPLETION OF ANY PUNCH
LIST ITEMS AGREED TO BY LANDLORD AND TENANT. TENANT ACKNOWLEDGES THE DISCLAIMER
BY LANDLORD SET FORTH HEREIN AND WAIVES ALL CLAIMS BASED ON ANY IMPLIED WARRANTY
OF SUITABILITY.


SECTION 15.25 ENTIRE AGREEMENT. This Lease contains all of the agreements of the
parties hereto with respect to any matter covered or mentioned in this Lease and
no prior agreement, understanding or representation pertaining to any such
matter shall be effective for any purpose. No provision of this Lease may be
amended or added to except by an agreement in writing signed by the parties
hereto or their respective successors in interest.


[SIGNATURE PAGE FOLLOWS]
   
 
Lease Agreement - 36
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
   
IN WITNESS WHEREOF, the parties hereto have executed and delivered this Lease,
as of the date first written in this Lease.


LANDLORD:


600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP,
a Maryland limited partnership
  

By: 600 Parker Square General Partner Holdings, LLC,
a Maryland limited liability company,
its sole General Partner

   

 
By:
U.S. Bank National Association, as Trustee, successor-in-interest to Bank of
America, N.A., as Trustee, successor by merger to LaSalle Bank National
Association, as Trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2006-C7, Commercial Mortgage Pass-Through Certificates, Series 2006-07
(the “Trust”), its sole Manager/Member

  

   
By:
CWCapital Asset Management LLC,
a Massachusetts limited liability company,
solely in its capacity as Special Servicer to the Trust

  

      By:
/s/ Marilyn Lucas
Name: Marilyn Lucas
Title: Vice President

   
TENANT:
 
MIEKA CORPORATION,
a Delaware corporation






By:         /s/ Daro Blankenship                            
Name:    Daro Blankenship                                    
Title:      Managing Director                                  
   
 
Lease Agreement - 37
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
[HANDWRITTEN NOTE ADDED ON DIAGRAM:] Redo with proper dimensions noted
 
EXHIBIT A


BUILDING FLOOR PLAN


This Exhibit is attached to and a part of that certain Lease Agreement executed
by and between 600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP and MIEKA
CORPORATION (the "Lease"). Any capitalized term not defined herein shall have
the meaning assigned to it in the provisions of the Lease identified as the
Basic Lease Provisions or Supplemental Lease Provisions, as applicable. Landlord
and Tenant mutually agree that the attached Building Floor Plan is the Building
Floor Plan for the Premises:
  
[pic_1.jpg]
 
 
 
Lease Agreement - 38
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
[HANDWRITTEN NOTE ADDED ON DIAGRAM:] Need to be able to see new CDs
[pic_2.jpg]
 
 
Lease Agreement - 39
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
  
EXHIBIT B


LAND LEGAL DESCRIPTION


This Exhibit is attached to and a part of that certain Lease Agreement executed
by and between 600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP and MIEKA
CORPORATION (the "Lease"). Any capitalized term not defined herein shall have
the meaning assigned to it in the provisions of the Lease identified as the
Basic Lease Provisions or Supplemental Lease Provisions, as applicable. Landlord
and Tenant mutually agree that the following legal description is the legal
description of the Land:


BEING a tract of land situated in the ROBERT W. GIBSON SURVEY ABSTRACT NO. 458,
Town of Flower Mound, Denton County, Texas, being part of the original 34.638
acre tract conveyed to Lee R. Kilgore by A. C. Aritt recorded in Volume 163,
Page 156, Deed Records, Denton County, Texas, and being part of a 20.106 acre
tract conveyed to Timbercreek Garden Homes Incorporated by First National Bank,
Dallas, Texas, Section of HUD, recorded in Volume 1053, Page 436, Deed Records,
Denton County, Texas, and being more particularly described as follows:


BEGINNING at a point for a corner at the Northwest corner of said survey, same
being the Northwest corner of said 34.638 acre tract and the Southwest corner of
an 18.928 acre tract found in Cabinet D, Page 373 of the Denton County Plat
Records from said point a found fence corner bearing North 26 degrees 40 minutes
38 seconds West a distance of 0.97 feet;


THENCE South 89 degrees 12 minutes 45 seconds East along the common line of said
24.556 acres and said 18.928 acre tract, 500.97 feet (adjoiner call South 89
degrees 47 minutes 58 seconds East a distance of 502.09 feet) to a ½ inch IRS
for a corner;


THENCE North 83 degrees 22 minutes 40 seconds East along the common line of said
24.556 acres and said 18.928 acre tract, a distance of 644.99 feet (adjoiner
call North 82 degrees 37 minutes 12 seconds East a distance of 643.86 feet) to a
point for a corner; said point being the most Northerly corner of said 24.556
acre tract and the Southeast corner of said 18.928 acre tract and a point in the
West line of a 56.9 acre tract found in Cabinet A, Page 163 of the Denton County
Plat Records, (said point referenced by a Y, inch IRS at South 35 degrees 10
minutes 15 seconds West 50.00 feet);


THENCE South 51 degrees 46 minutes 20 seconds East a distance of 84.02 feet,
(adjoiner call South 10 degrees 36 minutes 56 seconds East a distance of 61.69
feet; thence South 89 degrees 15 minutes 50 seconds East a distance of 60.0
feet) to a point for a corner; said corner being the most Easterly Northeast
corner of said 24.556 acre tract and a point in the West line of said 56.9 acre
tract, (said point referenced by a1/2  inch IRS at South 38 degrees 17 minutes
20 seconds West 50.0 feet);


THENCE South 14 degrees 10 minutes 50 seconds East a distance of 276.15 feet
(adjoiner call South 13 degrees 50 minutes 50 seconds East a distance of 187.40
feet; thence South 07 degrees 16 minutes 50 seconds East a distance of 100.99
feet) to a found 5/8 inch iron rod in the North Right-of-Way line of F.M. 1171,
said point being the Southeast comer of said 24.556 acre tract and also being in
the West line of the 56.9 acre tract;


THENCE South 45 degrees 08 minutes 39 seconds West, along the North Right-of-Way
line of F.M. 1171 a distance of 481.51 feet to a set 5/8 inch iron rod found for
a corner;
   
 
Lease Agreement - 40
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
  
THENCE South 50 degrees 23 minutes 40 seconds West, along said North
Right-of-Way line, a distance of 1215.53 feet to a 5/8 inch iron rod found for a
corner; said corner being the Southwest corner of said 24.556 acre tract and the
Southeast comer of a tract found in Cabinet K, Pages 33 and 34 of the Denton
County Plat Records;


THENCE North 00 degrees 00 minutes 00 seconds West along the common line of said
24.556 acre tract and said tract found in Cabinet K, Pages 33 and 34, passing a
3/8 inch iron rod found at a distance of 32.80 feet and passing a ½ inch iron
rod found at a distance of 1301.27 feet and continuing in all a distance of
1364.20 feet to the POINT OF BEGINNING and CONTAINING 24.556 acres of land, more
or less.


SAVE AND EXCEPT THEREFROM, a triangular portion of the subject property situated
in the Northeast comer of the hereinabove described tract, which triangular
portion is platted within the Map recorded in Cabinet A, Page 163, Plat Records,
Denton County, Texas, as shown on that survey prepared by Sephr Parnian,
R.P.L.S. #3466, dated March 29, 1996.
 
 
 
 
 
 
Lease Agreement - 41
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
EXHIBIT C


WORK LETTER
PLANS TO BE APPROVED/FINISH ALLOWANCE


This Exhibit is attached to and a part of that certain Lease Agreement executed
by and between 600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP and MIEKA
CORPORATION (the "Lease"). Any capitalized term not defined herein shall have
the meaning assigned to it in the provisions of the Lease identified as the
Basic Lease Provisions or Supplemental Lease Provisions, as applicable. Landlord
and Tenant mutually agree as follows:


Landlord shall make certain improvements to the Premises (collectively, the
“Landlord Work”) in accordance with a mutually agreeable space plan drawn by Go
Studio, dated [HANDWRITTEN INTERLINEATION:] Nov 18, 2011, as revised on Dec 1,
2011 October 18, 2011, [INITIALED] (the “Plans”) and are attached and a part of
this Lease.  Landlord shall perform the Landlord Work on a turnkey basis in
accordance with the Plans and applicable law:



 
(a)
Any delay caused by Tenant’s failure to attend any meeting with Landlord, its
architect or other design professional, or any contractor, or their respective
employees or representatives, as may be required or scheduled hereunder or
otherwise necessary in connection with the preparation or completion of the
Plans, or in connection with the performance of the Landlord Work shall be
charged to Tenant.




 
(b)
Any delay resulting from a failure by Tenant to approve or reasonably reject the
Plans within three (3) business days of submission thereof shall be charged to
Tenant.




 
(c)
In the event Tenant requests specific products to be used in completion of the
Landlord Work, any delay in Tenant’s review of shop drawings, samples or models,
or which results from Tenant’s unreasonable later rejection of the specified
products, shall be charged to Tenant, and if Tenant specifies particular
suppliers of any material, any delay which results from a failure by such
supplier to comply with delivery schedules necessary to maintain the normal
progression of the work shall be charged to Tenant.




 
(d)
Any delay which results from unavailability or delay in the delivery of any
special equipment, including, but not limited to, computer systems, special
communications equipment, or other equipment not associated with normal office
uses, shall be charged to Tenant.




 
(e) 
Any delay which results from Tenant’s requests for changes in the components of
the Landlord Work.



In the event Tenant desires additional construction work to be performed in the
Premises (the “Tenant Improvements”), such additional work shall be at Tenant's
sole cost and expense.


Landlord shall select the architect, engineers, consultants, contractors and
subcontractors for the above Landlord Work.  Landlord will coordinate the
architectural design and construction drawings, all of which shall be subject to
Landlord’s final approval.  The terms "Substantial Completion" and
"Substantially Complete", as applicable, shall mean when the Landlord Work is
sufficiently completed in accordance with the Plans so that Tenant may
reasonably use the Premises for the Permitted Use (as 
   
 
Lease Agreement - 42
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 

described in Item 11 of the Basic Lease Provisions) and the Town of Flower Mound
has issued a certificate of occupancy for the Premises.
   
Landlord shall reimburse Tenant for a portion of its relocation costs and costs
of installation of the Tenant Improvements in the amount of $10,000.00 (the
“Allowance”).  Landlord shall make payment of the Allowance within thirty (30)
days following the later of Tenant opening for business in the Premises and
Tenant’s delivery to Landlord of: (a) lien waivers from any contractor or
subcontractor who has constructed any portion of the Tenant Improvements or any
materialman who has supplied materials used or incorporated into any portion of
the Tenant Improvements; and (b) an executed Acceptance of Premises Memorandum
in the form attached to the Lease as Exhibit D.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lease Agreement - 43
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
EXHIBIT D


ACCEPTANCE OF PREMISES MEMORANDUM


This Exhibit is attached to and a part of that certain Lease Agreement executed
by and between 600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP and MIEKA
CORPORATION (the "Lease"). Any capitalized term not defined herein shall have
the meaning assigned to it in the provisions of the Lease identified as the
Basic Lease Provisions or Supplemental Lease Provisions, as applicable.


___________, 2012
 
________________
________________
________________


RE:           Lease Agreement (the “Lease”) dated __________________, 2012
between 600 Parker Square Holdings Limited Partnership (“Landlord”) and Mieka
Corporation (“Tenant”).  Capitalized terms used herein but not defined shall be
given the meanings assigned to them in the Lease.
 
Sir,
 
Landlord and Tenant agree as follows:
 
1.   Condition of Premises.  Tenant has accepted possession of the Premises
pursuant to the Lease.  Any improvements required by the terms of the Lease to
be made by Landlord have been completed to the full and complete satisfaction of
Tenant; Landlord has fulfilled all of its duties under the Lease with respect to
such initial tenant improvements.  Furthermore, Tenant acknowledges that the
Premises are suitable for the Permitted Use.
 
2.   Commencement Date.  The Commencement Date of the Lease is
_________________.
 
3.   Expiration Date.  The Term is scheduled to expire on the last day of the
________________ full calendar month of the Term, which date is
______________________.
 
4.   Contact Person.  Tenant’s contact person in the Premises is:
 
____________________________________
____________________________________
____________________________________
Attention:____________________________
Telephone:___________________________
Telecopy:____________________________
 
5.   Binding Effect; Governing Law.  Except as modified hereby, the Lease shall
remain in full effect and this letter shall be binding upon Landlord and Tenant
and their respective successors and assigns.  If any inconsistency exists or
arises between the terms of this letter and the terms of the Lease, the terms of
this letter shall prevail.  This letter shall be governed by the laws of the
state in which the Premises are located.
    
 
Lease Agreement - 44
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
Please indicate your agreement to the above matters by signing this letter in
the space indicated below and returning an executed original to us.
   

 
Sincerely,
 
 
600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP,
a Maryland limited partnership
         
 
By:
600 Parker Square General Partner Holdings, LLC,
a Maryland limited liability company, its sole General Partner
 

   

    By: U.S. Bank National Association, as Trustee, successor-in-interest to
Bank of America, N.A., as Trustee, successor by merger to LaSalle Bank National
Association, as Trustee for the registered holders of LB-UBS Commercial Mortgage
Trust 2006-C7, Commercial Mortgage Pass-Through Certificates, Series 2006-07
(the “Trust”), its sole Manager/Member            

      By: CW Asset Management LLC, a Massachusetts limited liability company,
solely in its capacity as Special Servicer to the Trust  

 

        By:               Marilyn Lucas, Vice President  

 
  
Agreed and accepted:
 
MIEKA CORPORATION,
a Delaware corporation




By:_______________________________
Name:_____________________________
Title:______________________________
    

 
Lease Agreement - 45
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
EXHIBIT E


PARKING AGREEMENT
NON-RESERVED PARKING SPACES


This Exhibit is attached to and a part of that certain Lease Agreement executed
by and between 600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP and MIEKA
CORPORATION (the "Lease"). Any capitalized term not defined herein shall have
the meaning assigned to it in the provisions of the Lease identified as the
Basic Lease Provisions or Supplemental Lease Provisions, as applicable. Landlord
and Tenant mutually agree as follows:


1.  
Parking Spaces. So long as the Lease remains in effect and Tenant leases 7,804
square feet of Agreed Rentable Area, Tenant or persons designated by Tenant
shall have the right to use one (1) reserved parking space designated by
Landlord adjacent to the Building and on an unreserved and non-exclusive basis
up to twenty-eight [HANDWRITTEN INTERLINEATION:] 30 (28) [INITIALED] parking
spaces in the surface parking lot adjacent to the Building which is designated
for use by the tenants of the Building during the term of this Lease.



2.  
Parking Rental. There shall be no rent payable for such parking spaces during
the initial term of the Lease.



3.  
Lost Parking Stickers. Intentionally deleted.



4.  
Validation. Tenant may validate visitor parking, by such method or methods as
Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking. Landlord expressly reserves the right to
redesignate parking areas and to modify the parking area for other uses or to
any extent.



5.  
Parking Stickers. Parking stickers or any other device or form of identification
supplied by Landlord shall remain the property of Landlord and shall not be
transferable.



6.  
Damage to or Condemnation of the Parking Lot. If Landlord fails or is unable to
provide any parking space to Tenant because of damage or condemnation, such
failure or inability shall never be deemed to be a default by Landlord as to
permit Tenant to terminate the Lease, either in whole or in part, but Tenant's
obligation to pay rent for any such parking space which is not provided by
Landlord shall be abated for so long as Tenant does not have the use of such
parking space and such abatement shall constitute full settlement of all claims
that Tenant might otherwise have against Landlord by reason of such failure or
inability to provide Tenant with such parking space.



7.  
Rules and Regulations. A condition of any parking shall be compliance by the
parker with the following rules and regulations, including any sticker or other
identification system established by Landlord. The following rules and
regulations are in effect until notice is given to Tenant of any change.
Landlord reserves the right to modify and/or adopt such other reasonable and
generally applicable rules and regulations for parking as it deems necessary.



 
(a)
Cars must be parked entirely within the lines painted on the surface and, if
applicable, only in such parking spaces designated for occupants of the
Building.

 
(b)
All directional signs and arrows must be observed.

 
 
Lease Agreement - 46
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
 
 
(c)
(d)
The speed limit shall be five (5) miles per hour.
Parking is prohibited in areas not striped for parking, aisles, areas where "no
parking" signs are posted, in cross hatched areas and in such other areas as may
be designated by Landlord or Landlord's agent(s) including, but not limited to,
areas designated as "Visitor Parking". Parking in handicap parking spaces shall
be by permit only.

 
(e)
Every parker is required to park and lock his own car. All responsibility for
damage to cars or persons or loss of personal possessions is assumed by the
parker.

 
(f)
Spaces which are designated for small, intermediate or full-sized cars shall be
so used. No intermediate or full-size cars shall be parked in parking spaces
limited to compact cars.



8.  
Default. Landlord may refuse to permit any person who violates the rules to park
in the surface parking lot and any violation of the rules shall subject the car
to removal at the car owner's expense. No such refusal or removal shall create
any liability on Landlord or be deemed to interfere with Tenant's right to quiet
possession of the Premises.

   
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lease Agreement - 47
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 

 
EXHIBIT F
   
RULES AND REGULATIONS


This Exhibit is attached to and a part of that certain Lease Agreement executed
by and between 600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP and MIEKA
CORPORATION (the "Lease"). Any capitalized term not defined herein shall have
the meaning assigned to it in the provisions of the Lease identified as the
Basic Lease Provisions or Supplemental Lease Provisions, as applicable. Landlord
and Tenant mutually agree as follows:


1.  
Tenant shall not use the Premises or the Building to sell any items or services
at retail price or cost without written approval of Landlord. The sale of
services for stenography, typewriting, blueprinting, duplicating, and similar
business shall not be conducted from or within the Premises or Building for the
service or accommodation of occupants of the Building without prior written
consent of the Landlord. Tenant shall not conduct any auction on the Premises.
Tenant shall not store goods, wares or merchandise on the Premises, except for
Tenant's own personal use.



2.  
Sidewalks, halls, doorways, vestibules, passageways, stairwells and other
similar areas shall not be obstructed or used by Tenant for a purpose other than
ingress and egress to and from the Premises and Building.



3.  
Flammable, explosive or other hazardous liquids and materials shall not be
brought on the Premises or into the Building without prior written consent of
Landlord.



4.  
Movement into or out of the Building of freight, furniture, office equipment or
other material for dispatch or receipt by Tenant which requires movement through
public corridors or lobbies or entrances to the Building shall be limited to the
use of service elevators only and shall be done at hours and in a manner
approved by Landlord for such purposes from time to time. Only licensed
commercial movers shall be used for the purpose of moving freight, furniture or
office equipment to and from the Premises and Building. All hand trucks shall be
equipped with rubber tires and rubber side guards.



5.  
Requests by Tenant for building services, maintenance or repair shall be made in
writing to the office of the Property Manager.



6.  
Tenant shall not change locks or install additional locks on doors without prior
written consent of Landlord. Tenant shall not make or cause to be made
duplicates of keys procured from Landlord without prior approval of Landlord.
All keys to the Premises shall be surrendered to Landlord upon termination of
tenancy.



7.  
Tenant shall give prompt notice to the office of the Property Manager of any
damage to or defects in plumbing, electrical fixtures or heating and cooling
equipment. Liquids, or other materials or substances which will cause' injury to
the plumbing, shall not be put into the lavatories, water closets or other
plumbing fixtures by Tenant, its agents, employees or invitees, and damages
resulting to such fixture or appliances from misuse by Tenant or Tenant's
agents, employees or invitees shall be paid by Tenant, and Landlord shall not in
any case be liable therefore.



8.  
No food shall be prepared in or distributed from Tenant's office without prior
written approval of the Property Manager. Vending machines or dispensing
machines of any kind will not be placed in

   
 
Lease Agreement - 48
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
the Premises by Tenant unless prior written approval has been obtained from
Landlord. Tenant may have a coffee maker and a microwave for use in their space
for Tenant's employees, visitors or invitees.

      
9.  
Landlord shall have the power to prescribe the weight and position of safes,
filing cabinets, or other heavy equipment which may overstress any portion of a
floor. Any damage done to the Building by the improper placing of heavy items
which overstress the floor will be repaired at the sole expense of Tenant.
Tenant shall notify the Property Manager when safes or other heaving equipment
are taken in or out of the Building, and the moving shall be done under the
supervision of the Property Manager, after written permission from Landlord.
Persons employed to move such property must be acceptable to Landlord.



10.  
Tenant shall cooperate with Building employees in keeping the Premises neat and
clean. Nothing shall be swept or thrown into the corridors, halls, elevator
shafts or stairways.



11.  
Prior written approval, which shall be at Landlord's sole discretion, must be
obtained for installation of any solar screen material, window shades, blinds,
drapes, awnings, window ventilators, or other similar equipment and any window
treatment of any kind whatsoever. Landlord will control all internal lighting
that may be visible from the exterior of the Building and shall have the right
to change any unapproved lighting, without notice to Tenant at Tenant's expense.



12.  
No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant on, about or from any part of the Premises or the
Building without the prior written consent of the Landlord.



13.  
Tenant shall not make or permit any improper, objectionable or unpleasant noises
or odors in the Building, nor shall Tenant permit the operation of any machinery
or equipment in the Premises that could in any way annoy any other tenant in the
Building, nor shall Tenant otherwise interfere in any way with other tenants or
persons having business with them.



14.  
Corridor doors, when not in use, shall be kept closed.



15.  
No portion of the Premises or the Building shall at any time be used or occupied
as sleeping or lodging quarters.



16.  
Tenant shall place solid pads under all rolling chairs.



17.  
Tenant agrees to cooperate and assist Landlord in the prevention of canvassing,
soliciting and peddling within the Building.



18.  
Unless otherwise expressly permitted under the Lease, animals or birds shall not
be kept in or about the Premises or the Building.



19.  
Tenant shall comply with parking rules and regulations as may be posted and
distributed from time to time.



20.  
Landlord reserves the right to rescind any of these rules and regulations and to
make such other further rules and regulation as in its judgment shall from time
to time be needed for the safety, protection, care and cleanliness of the
Building, the operation thereof, the preservation of good 

   
 
Lease Agreement - 49
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 



 
order therein and the protection and comfort of the tenants and their agents,
employees and invitees, which rules and regulations, when made and written
thereof is given to a tenant, shall be binding upon it in like manner as if
originally herein prescribed.

      
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Lease Agreement - 50
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
RIDER #1
   

RENEWAL OPTION


This Rider is attached to and a part of that certain Lease Agreement executed by
and between 600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP, Landlord, and MIEKA
CORPORATION, Tenant (the “Lease”).  Any capitalized term not defined herein
shall have the meaning assigned to it in the provisions of the Lease identified
as the Basic Lease Provisions or Supplemental Lease Provisions, as applicable.
Landlord and Tenant mutually agree as follows:


A.
If, and only if, on the Expiration Date and the date Tenant notifies Landlord of
its intention to renew the term of this Lease (as provided below): (i) Tenant is
not in default under this Lease past applicable notice and cure periods; (ii)
Tenant then occupies and the Premises then consist of at least all the original
Premises; and (iii) this Lease is in full force and effect, then Tenant, but not
any assignee or subtenant of Tenant, shall have and may exercise an option to
renew this Lease for one (1) additional term of five (5) years (the “Renewal
Term”) upon the same terms and conditions contained in this Lease with the
exceptions that (x) this Lease shall not be further available for renewal after
the renewal option and (y) the rental for the Renewal Term shall be the “Renewal
Rental Rate”. The Renewal Rental Rate is hereby defined to mean the then
prevailing rents (including, without limitation, those similar to the Basic
Annual Rent) payable by renewal tenants having a credit standing substantially
similar to that of Tenant, for premises of equivalent quality, size, utility and
location as the Premises, including any additions thereto, located within the
Building and leased for a renewal term approximately equal to the Renewal Term.
The Renewal Rental Rate will take into consideration, and Tenant shall be
entitled to, the tenant inducements offered in the renewal transactions
considered by Landlord in determining the Renewal Rental Rate.



B.
If Tenant desires to renew this Lease, Tenant must notify Landlord in writing of
its intention to renew on or before the date which is at least six (6) months
but no more than twelve (12) months prior to the expiration of the initial
Term.  Landlord shall, within the next sixty (60) days, notify Tenant in writing
of Landlord's determination of the Renewal Rental Rate and Tenant shall, within
the next twenty (20) days following receipt of Landlord's determination of the
Renewal Rental Rate, notify Landlord in writing of Tenant's acceptance or
rejection of Landlord's determination of the Renewal Rental Rate.  If Tenant
timely notifies Landlord of Tenant's acceptance of Landlord's determination of
the Renewal Rental Rate, this Lease shall be extended as provided herein and
Landlord and Tenant shall enter into an amendment to this Lease to reflect the
extension of the term and changes in Rent in accordance with this Rider.  If (i)
Tenant timely notifies Landlord in writing of Tenant's rejection of Landlord's
determination of the Renewal Rental Rate or (ii) Tenant does not notify Landlord
in writing of Tenant's acceptance or rejection of Landlord's determination of
the Renewal Rental Rate within such twenty (20) day period, this Lease shall end
on the last day of the initial Term and Landlord shall have no further
obligations or liability hereunder accruing after such expiration.

   
 
Lease Agreement - 51
Execution Copy 4/12/12

--------------------------------------------------------------------------------

 
 
RIDER #2
  

TIME WARNER CONTRACT


This Rider is attached to and a part of that certain Lease Agreement executed by
and between 600 PARKER SQUARE HOLDINGS LIMITED PARTNERSHIP, Landlord, and MIEKA
CORPORATION, Tenant (the “Lease”).  Any capitalized term not defined herein
shall have the meaning assigned to it in the provisions of the Lease identified
as the Basic Lease Provisions or Supplemental Lease Provisions, as applicable.
Landlord and Tenant mutually agree as follows:


Landlord has executed an agreement with Time Warner Cable (“Time Warner”) to
allow Time Warner access to the Project for the provision of telecommunication
services to the Building, and Tenant has executed a contract with Time Warner
for the provision of telecommunication services to the Premises (the “Time
Warner Contract”).  If Time Warner has not provided telecommunication services
to the Premises on or before 90 days after the Effective Date of the Lease, then
Tenant shall provide written notice to Landlord informing Landlord of Time
Warner’s failure.  Landlord shall have an additional thirty (30) days after
receipt of such written notice to encourage Time Warner to promptly provide
telecommunication services to the Premises.  If Time Warner has not provided
telecommunication services to the Premises prior to the end of such 30-day
period, then Tenant may terminate the Lease by providing written notice to
Landlord at any time prior to the provision of telecommunication services to the
Premises by Time Warner.  In the event Tenant terminates the Lease as provided
above, Landlord shall return the Security Deposit and Advance Rent to Tenant,
and neither party shall have any further obligations under the Lease.


So long as the Lease is not terminated as provided above, Landlord agrees to
commence the completion of Landlord Work promptly after commencement of Time
Warner’s construction work under the Time Warner Contract.
 
 
 
 
 
 
 
 
 
 
 


 
Lease Agreement - 52
Execution Copy 4/12/12

--------------------------------------------------------------------------------